         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 1 of 103




 Blake S. Atkin (Idaho 6903)
 ATKIN LAW OFFICES, PC
 7579 N Westside Highway
 Clifton, ID 83228
 Office801) 533-0300
 blake@atkinlawoffices.net

 Brennan H. Moss (Utah 10267) (Pro Hac Vice pending)
 Pia Anderson Moss Hoyt, LLC
 136 E. South Temple, Suite 1900
 Salt Lake City, Utah 84111
 Office: (801) 350-9000
 Facsimile: (801) 350-9010
 Email: bmoss@pamhlaw.com
 Attorneys for Defendant KayLynn Dalebout
                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO
                                    Eastern Division

  Yellowstone Partners, LLC,                           NOTICE OF REMOVAL

                     Plaintiff,                               Case No.
  v.

  KayLynn Dalebout,

                    Defendant.


       Pursuant to 29 U.S.C. § 1441, Defendant Kaylynn Dalebout (“Dalebout”), hereby

gives this NOTICE OF REMOVAL of this action from the District Court of the State of Idaho

for the County of Bonneville, Case No. CV-10-19-1674, to the United States District Court

for the District of Idaho.

       In accordance with 28 U.S.C. § 1446, Defendant Dalebout submits the following

statement of the grounds for removal:
  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 2 of 103




1. This civil action was originally brought in the District Court of the Seventh

   Judicial District of the State of Idaho, County of Bonneville, Case No. CV-10-19-

   1674.

2. The State Court in which this action was originally brought is located within the

   District of this Court.

3. Copy of the Complaint and Demand for Jury Trial and Summons served on the

   Defendant in the State court proceeding and attached as Exhibit “A” to this

   NOTICE OF REMOVAL.

4. Copy of the docket from the State court file proceeding is attached as Exhibit

   “B” to this NOTICE OF REMOVAL.

5. Copy of the Plaintiff’s Notice of Serving First Request For Discovery on

   Defendant Dalebout with Summons and Verified Complaint as Exhibit “C” to

   this NOTICE OF REMOVAL.

6. Plaintiff’s Notice of Service was served upon Defendant Dalebout in the state of

   Wyoming.

7. This Court has original jurisdiction over this action under 28 U.S.C. § 1332 as

   follows:

      a. Defendant Dalebout is a resident and citizen of the State of Wyoming. See

           Attached Declaration of Defendant Dalebout as Exhibit “D”.

      b. Plaintiff Yellowstone is a limited liability company with its principle

           place of business in Bonneville County, Idaho. See Complaint, ¶ 1.
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 3 of 103




             c. The matter in controversy in this case exceeds $75,000.000. See

                 Complaint, ¶¶ 20, 26, & 32.

      8. The filing of the NOTICE OF REMOVAL is timely pursuant to 28 U.S.C. § 1446,

          because the filing was within 30 days of the day of service in the state case.

          Defendant was served on May 20, 2019.

      9. Defendant has caused notice of this NOTICE OF REMOVAL to be served upon

          counsel for the Plaintiff and to be filed with the Clerk of the District Court of the

          Seventh Judicial District of the State of Idaho, County of Bonneville.

WHEREFORE, Defendant files this NOTICE OF REMOVAL removing the action now

pending in the District Court of the Fourth Judicial District of the State of Idaho, County

of Bonneville, Case No. CV-10-19-1674 from the State Court to this Court. Defendant

respectfully request that this action proceed as an action properly removed hereto.




      DATED this 20th day of June 2019.

                                                  ATKIN LAW OFFICES, PC

                                                  /s/ Blake S. Atkin
                                                  BLAKE S. ATKIN

                                                  PIA ANDERSON MOSS HOYT

                                                  /s/ Brennan H. Moss
                                                  BRENNAN H. MOSS

                                                  Attorneys for KayLynn Dalebout
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 4 of 103




                   Exhibit A
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 5 of 103
             Tingey, Joel E.
                                                                            Electronically Filed
                                                                            3/19/2019 4:15 PM
                                                                            Seventh Judicial District, Bonneville County
                                                                            Penny Manning, Clerk of the Court
                                                                            By: Melissa Huston, Deputy Clerk

 MARK R. FULLER (ISB No. 2698)
DANIEL R. BECK (ISB No. 7237)
PAUL FULLER (ISB No. 8435)
FULLER & BECK LAW OFFICES, PLLC
410 MEMORIAL DRIVE, SUITE 201
P.O. Box 50935
IDAHO FALLS, ID 83405-0935
TELEPHONE: (208)524-5400
EMAIL: FULLERANDBECK@GMAIL.COM

ATIORNEYS FOR PLAINTIFF

            IN THE DISTRICT COURT OF THE SEVENTH JUDICI AL
               DISTRICT OF THE STATE OF IDAHO IN AND FOR
                      THE COUNT Y OF BONNE VILLE

YELLOWSTONE PARTNERS, LLC, an )                                 CV10-19-1674
                                                     Case No.
Idaho limited liability company, )
                                 )
              Plaintiff,         )
                                 )                   VERIFIED COMPLAINT
v.                                            )      AND DEMAND FOR JURY
                                            )        TRIAL
KAYL YNN       DALEBOUT,       a   divorced )
woman,                                      )
                                            )
                                            )
               Defendant.                   )
                                            )

        Plaintiff, YELLOWSTONE PARTNERS, LLC, by and through its attorneys, Fuller &

Beck Law Offices, PLLC hereby complains of the defendant and alleges as follows:

                            FACTS COMMON TO ALL CLAIMS

     1. Plaintiff Yellowstone Partners, LLC, is a limited liability company with its principal

        place of business in Bonneville County, State of Idaho (hereafter "Yellowstone

        Partners").

     2. Defendant KayLynn Dalebout, is an individual residing in Bonneville County, State


                                                                              COMPLAINT - 1
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 6 of 103




     of Idaho.

 3. Dalebout was employed by Yellowstone Partners as Human Resour
                                                                 ces Director
     and as its Chief Financial Officer and a member of its Board of Directo
                                                                            rs from
    August, 2016 until September, 2017.

 4. On April 17, 2017, Dalebout entered into a written Employment Agreem
                                                                         ent with
    Yellowstone Partners. A true and correct copy of such Employment Agreem
                                                                            ent is
    attached hereto as Exhibit 'A'.

 5. Jurisdiction and Venue are proper in this Court as Defendant Dalebo
                                                                       ut agreed to
    the terms of the Employment Agreement which provides for jurisdiction and
                                                                              venue
    in the State of Idaho. See Exhibit 'A', Section 8.6.

 6. The Employment Agreement is governed by Idaho law, pursuant
                                                                to Exhibit 'A',
    Section 8.6.

7. As part of her duties, Dalebout created an Employee Handbook and
                                                                    Accounting
    Policies and Procedures Manual for the purpose of preventing unauth
                                                                       orized
   financial withdrawals from the bank accounts of Yellowstone Partne
                                                                     rs. The
   Employee Handbook and Accounting Policies and Procedures Manua
                                                                 l were
   approved by the Board of Directors of Yellowstone Partners, of which Dalebo
                                                                              ut was
   a member. A copy of the Employee Handbook is attached hereto as Exhibit
                                                                           'B'.
   Dalebout acknowledged receipt of the Employee Handbook on October
                                                                     11, 2016
   and agreed that it was her responsibility to read and comply with the policies
                                                                                  in the
   Handbook. See Exhibit 'C' attached hereto.

8. The Accounting Policies and Procedures Manual includes a policy that
                                                                        all checks
   drawn on Yellowstone Partners bank accounts in excess of $10,00
                                                                  0 require



                                                                        COMPLAINT - 2
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 7 of 103




     signature by the President and by one of the Board of Direc
                                                                tors authorized to sign.
  9. In April, 2017 Dalebout gave herself a bonus of $6, 187.5
                                                              0 without authorization.
  1O. In 2017, Dalebout attended a Certified Public Accountant
                                                               conference in Las Vegas,
     Nevada, which was not for Yellowstone's benefit or at
                                                           Yellowstone's direction.
     Dalebout reimbursed herself $4,989.79 for the CPA confe
                                                            rence without approval
     from Yellowstone Partners and in violation of the Emplo
                                                            yee Handbook which
     Dalebout wrote for the company which expressly provides
                                                             that "Authorization from
     Yellowstone Partners Management team must be grante
                                                        d prior to enrolling in
    classes" in order to qualify for reimbursement.

 11. Dalebout took excessive and unauthorized vacation
                                                       time in violation of the
    Employee Handbook and Yellowstone Partners' policy.

 12. On July 13, 2017, Dalebout wrote herself a check, upon
                                                            which she was the sole
    signatory, in violation of the Employee Handbook and Yellow
                                                               stone Partners' policy,
    and withdrew $94,627. 79 from Yellowstone Partners' accou
                                                             nt, despite knowing that
    Yellowstone Partners did not have sufficient funds to pay its
                                                                  debts to creditors.

                                      COUN T I

                            CONV ERSI ON-D ALEB OUT

13. Plaintiff incorporates in this Count I each of the allegations
                                                                   contained in paragraphs
   1 through 12 as set forth above.

14. Dalebout took a bonus of $6, 187.50 without autho
                                                     rization of the Board of
   Yellowstone Partners, which was unearned at the time she
                                                            took the bonus.
15. Dalebout wrote a check out to herself, without appro
                                                         priate authorization, without
   obtaining two-signatures, and in violation of company policie
                                                                s in the amount of



                                                                          COMPLAINT - 3
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 8 of 103




     $94,627.79, and misappropriated such funds to her own person
                                                                  al use and
     enjoyment.

 16. Dalebout reimbursed herself for a Certified Public Accountant confere
                                                                           nce in Las
    Vegas, Nevada, during March, 2017, without authorization, and despite
                                                                          the fact that
    such conference was not for the benefit of Yellowstone Partners or at
                                                                          Yellowstone
    Partners' direction.

 17. Dalebout gave herself excessive and unauthorized vacation time in violatio
                                                                               n of the
    Employee Handbook and Yellowstone policy in the amount of 30 days,
                                                                       which had a
    value equal to $11,455.00.

18. Plaintiff did not consent in any manner to Dalebout taking the funds
                                                                         at issue for her
    personal use.

19. Dalebout has not returned the funds to Yellowstone Partners, in spite
                                                                          of demands
    for repayment.

20. Plaintiff has been damaged in an amount to be proven at trial
                                                                  not less than
   $112,270,29 and interest accruing thereon at the rate of 12% per annum
                                                                          from July
   13, 2017, as a result of Dalebout's actions in converting and misappropriati
                                                                                ng funds
   belonging to Yellowstone Partners.

21. That by reason of Defendants' conversion, Plaintiff has been require
                                                                        d to obtain the
   services of an attorney, Mark R. Fuller of Fuller & Beck Law Offices, PLLC,
                                                                               in order
   to collect the same, and that pursuant to Idaho Code §12-120 Plaintiff
                                                                          is entitled to
   its reasonable costs and attorney's fees, and that a reasonable attorne
                                                                           y fee should
   the above stated matter be uncontested is a sum in the amount of $2,500
                                                                           .00, plus
   filing fees and Plaintiff further requests such additional amount
                                                                     as may be



                                                                        COMPLAINT - 4
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 9 of 103




    determined by the Court should this matter be contested, including post-judgment

    attorney fees pursuant to Idaho Code Section 12-120(5).

                                       COUNT II

                        BREACH OF CONTRAC T-DALEBO UT

 22. Plaintiff incorporates in this Count II each of the allegations contained in paragraphs

    1 through 21 as set forth above.

 23. Dalebout contracted with Yellowstone Partners to act as its Chief Financial Officer.

 24. Dalebout's duties as Chief Financial Officer included preparing and implementing

    fiscal policies to ensure that no one person had access or control over Yellowstone

    Partner's fund, ensuring that budgets, accountings, and reports of financial activities

    were timely and accurately updated, ensuring that the Board of Directors had

    access to the financial transactions and accounts of Yellowstone Partners, ensuring

    that payments and reimbursements were only made for authorized transactions,

    and ensuring that employees only received educational expense reimbursements

    and vacation days to which they were entitled.

25. Dalebout breached such duties by violating company policies in writing checks to

   herself with only her own signatureand convincing the Bank of Idaho to cash such

   check, by taking extra vacation days to which she was not entitled, by writing

   herself a bonus check for which she was not entitled by taking payment for vacation

   days to which she was not entitled, by failing to inform the Board or receive any

   approval for the financial actions she was taking to enrich herself at Yellowstone

   Partners' expense.

26. Dalebout's breach of her contract caused damages to Yellowstone Partners in the



                                                                          COMPLAINT - 5
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 10 of 103




    amount greater than $100,000.00 or an amount to be proven at trial, and interest

    accruing thereon at the rate of 12% per annum from July 13, 2017.

 27. That by reason of Defendants' breach of contract, Plaintiff has been required to

    obtain the services of an attorney, Mark R. Fuller of Fuller & Beck Law Offices,

    PLLC, in order to collect the same, and that pursuant to Idaho Code §12-120

    Plaintiff is entitled to its reasonable costs and attorney's fees, and that a reasonable

    attorney fee should the above stated matter be uncontested is a sum in the amount

    of $2,500.00, plus filing fees and Plaintiff further requests such additional amount

    as may be determined by the Court should this matter be contested, including post-

    judgment attorney fees pursuant to Idaho Code Section 12-120(5).

                                      COUNT Ill

                   BREACH OF FIDUCIARY DUTY-DALEBOUT

28. Plaintiff incorporates in this Count Ill each of the allegations contained in

    paragraphs 1 through 27 as set forth above.

29. Dalebout had fiduciary duties to Yellowstone Partners as a result of her

   employment as Yellowstone Partners' Chief Financial Officer and her position as a

   member of the Board of Directors, and as a result was duty bound to act with the

   utmost good faith for the benefit of Yellowstone Partners.

30. Dalebout violated such fiduciary duties by violating policies Dalebout herself put in

   place to protect the financial integrity of Yellowstone Partners including specific

   policies regarding vacation days available to employees, reimbursement of

   educational expenses, dual-signatures on checks, issuance of bonuses, and by

   converting and misappropriating Yellowstone Partners' funds for her own personal



                                                                          COMPLAINT - 6
   Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 11 of 103




    use and enjoyment, in violation of company policy and at a time when Yellowstone

    Partners was in difficult financial circumstances.

31. Dalebout knew that Yellowstone Partners did not have sufficient funds to pay its

   creditors at the time she violated her fiduciary duties.

32. Dalebout caused damage to Yellowstone Partners in an amount to be proven at

   trial not less than $100,000.00, and interest accruing thereon at the rate of 12% per

   annum from July 13, 2017.

33. That by reason of Dalebout's breach of fiduciary duty, Plaintiff has been required to

   obtain the services of an attorney, Mark R. Fuller of Fuller & Beck Law Offices,

   PLLC, in order to collect the same, and that pursuant to Idaho Code §12-120

   Plaintiff is entitled to its reasonable costs and attorney's fees, and that a reasonable

   attorney fee should the above stated matter be uncontested is a sum in the amount

   of $2,500.00, plus filing fees and Plaintiff further requests such additional amount

   as may be determined by the Court should this matter be contested, including post-

   judgment attorney fees pursuant to Idaho Code Section 12-120(5).

                                      PRAYER

  WHEREFORE, plaintiffs pray for Judgment against the defendantsas follows:

   1.     For money judgment against Defendant Dalebout for her conversion and

          misappropriation   of Yellowstone      Partners' funds     in the amount of

          $112,270.29, and interest accruing thereon at the rate of 12% per annum

         from July 13, 2017, or such amount as is proven at trial.

  2.     For money judgment against Defendant Dalebout for her breach of contract
                                                                          '
         in the amount of $112,270.29, and interest accruing thereqn at the rate of



                                                                          COMPLAINT -   7
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 12 of 103




       12% per annum from July 13, 2017, or such amount as is proven
                                                                     at trial.
 3.    For money judgment against Defendant Dalebout for her breach
                                                                    of fiduciary
       duty in the amount of $112,270.29, and interest accruing thereo
                                                                      n at the rate
      of 12% per annum from July 13, 2017, or such amount as is proven
                                                                       at trial.
4.    For reasonable attorney's fees and costs incurred by Plainti
                                                                  ff. Such
      reasonable attorneys fees and costs shall be $2,500.00 if this
                                                                     matter is
      uncontested.

5.    For such other and further relief as the Court deems appropriate.

DATED this 19th day of March, 2019.




                                        FULLER & BECK LAW OFFICES, PLLC



                                        Isl Mark R. Fuller
                                        Mark R. Fuller
                                        Attorney for Plaintiff




                                                                  COMPLAINT - 8
        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 13 of 103




                               VERIFICATION

STATE OF IDAHO

COUNTY OF BONNEVILLE

        Doyle Beck,   being first   duly sworn upon oath,     deposes     and
says:

     That he is the Manager of the Plainti ff,          Yellow stone
Partner s, LLC, in the above entitle d action; that he has read the
above and foregoi ng COMPLAINT, knows the content s thereof , and
that the same are true to the best of his knowled ge.



                                               Isl Doyle Beck
                                               Doyle Beck, Manag er




        SUBSCRIBED AND SWORN TO before me             this   8th day of

March, 2019.




                                         In/ Mark R. Fuller
(SEAL)                                  Notary Public for Idaho
                                        Residin g at Idaho Falls, ID
                                        Commis sion Expires : 06-09-2 021




                                                             COMPLAINT - 9
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 14 of 103




{
                                        EMPLOYMENT AGREEMENT
              THIS EMPLOYMENT AGREEMENT (the "Agrs-ement"). dated as of April
                                                                                          9, 2017, is
        made and entered illto by and between Yellowstone Partners, LLC, an Idaho
                                                                                  limited liability
        company (the "Comnan):'."), and KayLynn Dalebout (the "Executive").

                WHEREAS, the Company desires to employ Executive, and the Executive wishes
                                                                                             tQ
        enter into the emp'loy of the Company, on the terms and conditions set fo11h
                                                                                     herein.
             NOW, THEREFORE, in consideration of the promises and the mutual covena
                                                                                               nts and
       agreement c(>ntain<1d b~rein and intending to be bound hereby, the parties agree
                                                                                        as follows:
               1.     Duration of Agreement. This Agreement is effective on the date set forth above.
       Unless terminated or amended in writing by the parties, this Agreement will
                                                                                   govern the
       Executive's continued employment by the Company until that employment
                                                                                  ceases in accordance
       with Section S hereof.

               2.      Position; Duties. The Executive will be employed as the Company's Chief
       Financial Officer, reporting directly to the Company's Chief Executive Officer
                                                                                            (the "CEO"). 111
       such position, the Executive shall perfonn such duties and shall have such authori
                                                                                               ty consistent
       with such position as may be assigned to her from time to time by the CEO.
                                                                                         The Executive shall
       devote her best efforts and all of her business time and services to the C()1npa
                                                                                         ny and. its
      Affiliates. The Executive shall not, in any capa.qity, engage in other busines
                                                                                       s activities or
      perform services for any other Per_son without the prior written consent of the
                                                                                          Company;
      p1·ovidr:d, however, that without such consent~ the Executive may engage
                                                                                  ' in charitab1e or pubHc
      servlce, so Jong as such activities do not interfere or conflict with the Execut
                                                                                        ive's performance of
      her duties and obligati.ons hereunder.

             3.      Place of Pcrfonnance. The Executive will p.erform her services hereunder at
     principal executive offices of the Company, or in other such place as will ensure           the
                                                                                       the Execu6ve
     can fully perfonn his duties to the Company; provided, however, that the Execut
                                                                                      ive may be
     required to travel from time to time as necessary for business purposes.

             4.      Compensation and Indemnification.

                     4. l. Base Salary. The Executive's annual salary will be $125,000 (the "Bose
     Salaf.Y"). The Company shall pay the Base Salary, less such wlthhoJdings and
                                                                                   deductions as
    required by applicable Jaw, to the Executive in accordance with the Company's
                                                                                    usual payroll
    practices as in effect from time to time. The Base Salary shall be reviewed
                                                                                on an annual basis by
    the CEO and may be adjusted from time to time by the CEO.

                    4.2.   Annual ferformance Bonus.

                             4.2. t.  For each fiscal year ending during her employment, the
    Executive will be eligible to earn an annual perfonnance bonus for the applica
                                                                                  ble fiscal year.
    The actuaJ performance bonus payable with respect to a particular year will
                                                                                be detennined by the
    Board based on the achievement of previously agreed upon performance objecti
                                                                                    ves, but in any
    event shall not be less than J5% of the Executive's base salary. Such bonus
                                                                                shall be paid to



                                                                                             C'/'             'T _..J]_
                                                                                                          I"':!
                                                                                             ;.• 1-.a:I)! ;)l       fl _
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 15 of 103




(
          Exe  cutive in two installments- 113 of the bonus
          Executive's 6 month anniversary of employment will be paid within 10 business days of the
          no later than the last day of the "applicable 2.11 and the remainder will be paid in a Jump sum
                                                            2
          Treai:rnry RegQlation Section J.409A"l (b)(4)(j) month period,., as such term is defined in
                                                           (A) with respect to such payment's treatm~n
          "shbrt-term deferral" for purposes                                                           t as a
                                               of Section 409A.
                                4.2..2.    All or any portion of th~ annual performance
         to Executive in the form of issuing members                                      bonus may be paid
                                                        hip interests in the Company to Executive!
         be dete.nnined by the Board in its discretion.                                            as may

                              4.2 ..3.  For pu~poses of determining an>' bonus p~ya
         the measurement of corporate and individual                                ble to Executive,
                                                     performance will be perfonned l:>y the Board
         good faith.                                                                              in

                         4.3. Employee Beneflts. The
        employee benefit plans, policies or ~rrangementsExecutive WilJ b.e eUgll>le to participate in the
        executive employee$ generally, subject to the       maintained by the Company for .its senior
                                                        terms and conditions of such pJans, policies
        arra'1g<imcmts; provided, howtwer, that this Agr                                               or
        amendJ 1rtodify or terminate such plans, policieseement will not lit'.nit the Company's ability to
                                                           or arrangements at any tinw f:or any reason.
                        4.4. Paid Time Off. Subject ~o the term
       policy, as may be amended fro:m time to time                 s and oonditions of the Company's
                                                      , the Executive wm be e'ligible for four (4) wee
       pa.id time off each calendar year.                                                               ks of
                                                              .
                     4.5. ~,imbursetil~nt ofE2):~enses. The Com
      Executive for alJ reasonable business e:xpe.m1e                  pany will pa,y Qr reimburse the
                                                     s inc11rr~d or pAid by the Hxecutjve in
      performance of his duties and responsibilities                                         the
                                                     for the Company in accordance With the busi
      expense rejmbursement policies of the Com
                                                   pany, as may be amended from time to time ness
      including the Executive's cell phone.                                                      ,

                        4.6. {ndemaiffoation. To the fullest extent
       shaU indemnify, defend and hold ha.rmless the                    pet•tnitted by law, the Co1npany
                                                          Executive from and against anyand aU debt
       losses.~ claims, dt;images, costs, dem                                                           s,
                                             ands, fines, judgments; contract~, leases, penalties
       obligations, payments, liabHities of every type                                           1
                                                         and .nature (whether known or unknown. fixe
       contingent), including those arising out of any                                                    d
                                                         lawsuit, action of proceeding (whether brou or
       a party to this Agreement or by any third part                                                   ght by
                                                       y),
      (including reasonable attorneys• fees, out-ofw together with any reasonable costs and expenses
                                                       pocket expenses ~nd other reasonable costs
      exp.enses incurred in investigating, pteparlng                                                  and
                                                       or defending any pending or threatened laws
      action or proceeding) incurred in connection                                                     uit.
                                                      with the foregoing suffered or sustained by
     Executive by reason of any act, omission or                                                     the
                                                     alleged act or omission by the Executive arisi
     of the Executive's activities taken primarily                                                    ng out
                                                     on behalf of the Company, or at the request
     approval of the Company, or primarily fo furth                                                 or
     however, that such acts, omissions or alJeged erance of the interests of the Company; provided,
                                                      acts or omissions upon which such actual 01·
    threatened actions~ proceedings or claims are
                                                      based were performed or omitted in good faith
    were not fraudulent, in bad faith, a result of                                                        and
                                                    wanton.and wHlful misconduct or gross negl
    by the Executive. The Company shall adva                                                       igence
    permitted by Jaw.                             nce expenses to the Executive to the fuJlest
                                                                                                 extent
               Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 16 of 103




(                 S.       Termh1ation;§everattQe. The Executive's employment hereu
         on the earliest of: (i) thir'ty (30) <;tay written notice, with an                     nder shaJJ termir1ate
                                                                             opportunity to cure, from the Board
         to Executive for Cause (as clefined below), (H) on a date not
                                                                              Jess than 30 days following written
         notice from the Executive that she is resigning from the Com
                                                                               pany, (iii) on the date of her death,
         (iv) on the date of her Disability, 01· (v) the twenty fourth (24)
                                                                                month anniversary of this
        Agreement ("T~nn 11)~ provjd~d that this Agreement shall be
                                                                             reviewed for renewl!I r~new for
        successive one (l) year periods (each a ~·Rert~wal Tet!'rf') unles
                                                                                s eith¢
        Company provldes ninety (90) day prior written notJce of its inten r E:x;ecutive or The
        Upon cessation of her employment for any reason, unless other t to not renew this Agreement.
       the Board, the Executive :shall resign ltninediately frmn any
                                                                                wise consented to in writing by
                                                                            Md all officer, director, manager and
       other positions she then holds with the Company and/or •ts
                                                                          Affiliates. Upon any cessation of her
       employment with the Cot:npany, the Executivf: shall ~ entitl
                                                                            ed
       benefits as d{Jscribed in this Section 5. Notwithstanding any onl:y to such compensation and
                                                                            other provision of this Agreement,
       it b the p!lrties' intent that this Agreement and the Executive
                                                                            's empl0.yment shl:lll survive the
       appointment of a te'ceiver or a bankruptcy tru~tee with resp~
                                                                          ct to :theCompany.
                       S. J, Termination without Cause or Resignation for Oopd
       E~ecutive's
                                                                                   &aspn. Jf the
                     employment by the Company ceases due to a tertriihationby
       virtue of the appointment of a receiver or bankruptpy truste              the Com,Pany (or by
                                                                   e over the Comp;my) without Cause
       (as defined below) ora resigntition by the Executive for Good
                                                                      Reason (as defined below), the
       CompanyshaU pay to the Executive:

                             5.1.1.    that portion of Base Salary that has Mcrue4 prior to the
      effectiveness of such termination and has not y~J been paid
      payroll practices;                                          aocordi11g to the Company's usual
                                                                            ·
                           S•.1.2.   an amount equal to the value of her accrued but unused vacat
      according to the Company's usuaJ payroll pr'Actices;                                       ion

                            5.t .3.   reimbursement for the business expenses set forth in Secti
     properly incurred by the Executive on hehaJf of the Company                                 on 4.5
                                                                  pr.for to such tennination date in
     accordance with the Company's usual payroll practices;

                             5.1.4.     to the extent then unpaid, the annual bonus {ifan y) with
     to the calendar year ended immediately prior to the cessation                                  respect
                                                                      of the Executive's employment,
     which bonus shall be paid in a lump sum no later than the
                                                                  last day of the "applicable 2-1 /2 month
     period,'' as such term is defined in Treasury Regulation Sectio
                                                                      n 1.409A .. J(b)(4)(i)(A) with
     respect to .such payment's treatment as a ''short-term defer
                                                                 rar• for purposes of Section 409A; and
                            5.1.5.     the greater of that pmtion ofBase Salary due for the rema
    of the Tenn or Renewal Tenn from the date of termination,                                        inder
                                                                   or monthly severance payments
    ,equal to one-twelfth of the Executive's then current Base Salar
                                                                      y for a period equal to three (3)
    months {the "Severance Peri9g").
    Except as othe1wise provided in this Section 5.1, all comp
                                                              ensat
    tjme of the Executive's cessation of employment and the Com ion and benefits w.ill cease at the
                                                                  pany wiJI have no further liability
    or obligation by reason of such cessation of employment.
                                                              The payments and beuetits described
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 17 of 103




(         in this Section SJ are in Heu of, and not in addition to, any other severance arrange
                                                                                                  ment
          maintained by the Company. Notwithstanding any provision of this Agreement,
                                                                                               the payments
          and benefits desctibed in Section S.1.5 al'e conditioned on: (a) the Executive's
                                                                                             execution and
         delivery to the Compl,lnyand the e~piratlon of?.)j applicable sta'tlitory revocation
                                                                                                periods, by the
         601h day following the effective date of his cessation of employment, ofa generll
                                                                                              l release of
         claims against the Company and its Affiliates substantlaUy io the form attache
                                                                                            d hereto as Exhibit
         Ii (the "Relea~e''); and {b) the Executive~s continued compliance with the Restric    tive Covenants
         (as defined below). Subject to S~ction 5.3 below, the benefits described in Section
                                                                                                  5.1.5 will
         begin to be paid as soon as administratively practicable after the ReJease becom
                                                                                             es irrevocable,
        provided that if the 60 day period described above begins in one tax.abJe year
                                                                                          and ends
        second tl;lxabJe year such payments or be11efits shall not commence until the second in a
                                                                                                  taxable year.
                         5.2. Other Turminafrons. lfthe Executive's employment with the Company
        ceases for any reason other than as des<lribed in Section 5. l abpve (inc.lu~ing
                                                                                         but not Umited t\l
       (a) termination l;.y the Compimy for Cause, (b) r~s:lgnatlon by the J!x:ecutive
                                                                                        Without Good
       Reason, (c) termination as a tesu1t of the Exeoulive' s Disabi1ity~ or (d) the Executive's
       then the, Company's obligation to the Executive w1H be litnite~ solely tp the payme           deatb),
                                                                                                nts set forth in
       Sections 5.Ll through 5.1.4. All compensation and b!ilnefi~s will cease at the time
       ct)s.s11tion of employment and, except as othel'Wise provided in 1n1y other agreem of such
                                                                                            ent or by
       COBRA, the Company wm have no further liability or obHgatfo1) ~Y reason of
                                                                                           such tennination.
      The fotegoing wm not be construed to limit the Executive's righttu payme
                                                                                      nt or reimbursement
      for claims incurred prior to the date of such terminati.on und~t any insurance
                                                                                        contract funding an
      employee benefit plan, policy or arrangement of the Company in accordanQ~
                                                                                        with the terms of
      such insurance contract.

                      5.3. Qompliance with Section 409,~. Notwithstimding anything to the ·contra
      in this Agreement, no porti~m of the benefits or payments to be made under Section                  ry
                                                                                               5.1.4 through
      Section 5. 1.5 hereof wHJ be payable until 'the Executive has a "separation from
                                                                                         service" from the
      Company with1n the meaning of Section 409A of the Code. In addition; to
                                                                                    the extent compliance
     with the requirements of Treas. Reg. § l .409A-3(i)(2) (or any successor provisi
                                                                                         on) is necessary
     tp avoid the applio.atio,n Qf an additional tax under Section 409A
                                                                         of the Code to payments due to
     the Executive upon or fo!Jowing his "separati.on fr0m service'\ then notwithstandin
                                                                                              g any other
     provision of this Agreement (oFany otherwise applicable plan, policy, agtf)em
                                                                                       eilt or
     arrangement), any such payments that are otherwise due within six months follow
                                                                                            ing the
     Executive 1s Hseparation from service'' (taking into account the p.receding sentenc
                                                                                          e of this
    paragraph) wiJJ be deferred without interest and paid to the Executive in a lump
                                                                                         sum
    immediately foJlowing such sh' month period. This patagraph should not be
                                                                                     construed to
    prevent the application of Treas. Reg. § l .409A·l (b)(9)(iii) (or any successor
                                                                                      provisjon) to
    amounts payable hereunder. For purposes of the application of Section 409A
                                                                                      of the Code, each
    payment in a series of payments will be deemed a separate payment.

             6.     Restrictive Covenants. The Executive acknowledges and agrees to abide by
    terms of, and agrees that his employment by the Company is contingent upon                         the
                                                                                        his agreeing to
    abide by the restrictive covenants set forth in this Secti211 6 (the '1Restrictive
                                                                                       Covenants"). The
    Executive acknowJedges that the RestriCtive Covenants shall continue to remain
                                                                                           in fuU-force and
    effect folJowhlg the cessation of the Executive's emploj•ment with the Com,pa
                                                                                        ny for any reason;
    provided, howevert that the covenants contained in Section 6. l shall not apply
                                                                                        to Executive
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 18 of 103




(          folJowing the cessation of the Executive's
                                                         emp
           employment is terminated with()ut cause or loyment with the Company if the Executive's
                                                          by a receiver or bankruptcy trustee of
          provided, jul'lher1 that such restrictive cov                                          the Company;
                                                        emmts may be modified by mutual agreeme
          the parties hereto; and provided that any rest                                             nt between
                                                          rictive covenant herein which is rendered
          incompatible With feden1l 1 state .or local law
                                                          shall be rendered effective only to the exte
          allowed by such law.                                                                        nt

                        6.1. Covenant Not to Com
          acknowledges that maintaining existfog clie petei Solicit EmpJQXees or C1ients. Executive
                                                       nts and employees is vital to the Compan
         continued success am:l that the duties Exe                                               y•s
                                                    cutive will petform as an employee are of
         unique value to the Company in this respect.                                           special and
         Agreement and for a period of two (2) yett Executive shaJI not; during the tenn of th-Js
                                                     rs followi11g the date of Executive's termhmt
         employment for .a11y r~a$on, do or underta.                                               ion of
                                                    ke any of the following activities in the Stat
         Utah> Montana, and Wyoming as wen as the                                                 es of Idaho,
                                                        City ofTucson:
                                6.1.1.     directly or indirectly1 alone or in cQnQert
        furnish, suppo.rtj maintain, or engage in any                                  with others, market.•
                                                       business providing fovestment advisor                                  1
        similar services based .in the States ofldaho                                          y services or
                                                      , Utah, Montanat and Wyomfog as well as
        Tucson;
                                                             ·                         ·
                                                                                                    the City of               I
                                                                                                                              !
                                  6.1 .2.   dil'ei;itly or indirectly1 alone or in concert                                    i
         accept busjness fi'()m any "Client"as that
         below or take any ot}ler actiQn with resp
                                                                                           with others, soH
                                                         term is defined below or "Le3du as that term oit or
                                                                                                         is defined
                                                                                                                          I
                                                      ect to any Client or Lead advet·se to t~c
         business interests. The term *'Client".$ball mea
        business with the Comp~ny Qr any of its Affi .n any person or entity who has transacted
                                                            U~tes within two (2) years prior
                                                                                                  Company's

                                                                                             t<> the date of
                                                                                                                          I
                                                                                                                          I
        tei'mfriation of Executlv~'s employ1mmt with
       prospective Client targeted by the Compan the Company. The te.rm ''Lead" shall mean any
       or any other of the Company's personnel.
     · to Executive by the Company;
                                                         y, whether targeted by or cQnt~¢ted py the
                                                         This
                                                                                                       Executive
                                                              includes any lists of prospective Clients prov
                                                                                                              ided
                                                                                                                          I
                                                                                                                          !
                                                                                                                          t
                                                                                        ·                             I
                                6. l .3.  dit'ectly or
      accept business or provide services to any indirectly, alone or in ce:ncert with others, solicit or             l
                                                                                                                      i
                                                        suppJier or conipetitor of the Company with
      principal place of business located in the
      as the City of Tucson.; or
                                                      States ofldaho, Utah, Montana, and Wyomi its
                                                                                                      ng as weH
                                                                                                                      I
                                                                                                                      '
                                                                                                                      ~
                                                                                                                      r
                          6.1 A.    hire, solicit, divert or induce any employe
     leave the employment oftb e Company.                                      e of the Company to

                     6.2.    Confidentip ,l Information
      person, other than to an employee ofihe Com . Executive hereby agrees not to disclose to any
     furtherance of the Company's business inte pany or its subsidiaries (or customers or others in
                                                    rests) with the consent of the Company, and
     than as required by law, any specialized
                                                knowledge that he has developed while asso other
     the Company, or wiJI develop while associat                                              ciated with
    to the Company's business, including with ed with the Company or any successor with respect
    with respect to any of the Company's trad out limitation trade secrets or confidential infonnation
                                                 emarks, licenses, products and lines of busi
    markets, key personnel, financial informa                                                ness
                                                 tion, cost of providing services and products ,
    profitability, services, systems, processes,                                              ,
                                                  data, code, customers and business relation
                                                                                              ships,
               Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 19 of 103




(       methods of operation and marketing, and training, policies and banking relation
                                                                                            ships and
        processes (collectively~ the "Confidential Information"); provided> however,
                                                                                         that the
        Confidential Infonnation shall not include any information known generally
                                                                                        to the public (other
        than as a resµlt of an unauthorized diselosl.ll'e) or any ge11eral knowledge develo
                                                                                           ped by Executive
        prior to Executive's employment by the Compaf1Y· · ·

                       6.3. Surrender of Documents. Executive agrees that immedjately upon
       termination of her employment with th~ Company, or at any other lime uppn the
                                                                                            Company's
       request, she wiU surrender to the Company, in good conditio.n, any and all records
                                                                                             , books,
       documents or files and all copies thereof kept by her conta.ining the nami;is, addres
       and aU other information or data with regard to the Company's work processes, formul
       systems, data> code, clients or potential clients of the Company served by Execut
                                                                                             ses, and any
                                                                                                  as,
                                                                                           ive or any other
                                                                                                                     I
       person.

                        6.4. Rttmedies. E~ecutive acknowledges that (i) it would be unfair to engage
                                                                                                                     I
        in competition or soHcit.atlon t.hat diminishes the value of the Company, its subsidj                       J
                                                                                                  aries or the
        Company's business, (ii) that it would be difficult to measure dama,ge to the
        subsidiaries from any breach by Executive ofthe promises set forth in this Section
        injury to the Company or its subsidiaries from any su.ch bni:ach woµld be imposs
                                                                                           Company or its

       and (iv) that money damages would therefore be an inadequate remedy for any such breach
                                                                                                  6t (iii) that
                                                                                               ible to calculate,
                                                                                                                    Ii
       Accordingly~ Executive agrees that if she breaches any pfovlsi
                                                                                                            .
                                                                            on ofthis §ection 6, the Company
       ~nd Us Affiliates shall be entitled, in adc,iition t.o all Qther remed
                                                                             iesthey may have. to iajunctions
       or other appropria~e orders to restrain MY such br~ach by Executive without
                                                                                           shQwing or proving
       any actual damage sustained by the Company or its subsidiaries, and Executive agrees
                                                                                                      to· waive
       any requirement for the securing or the pQsting of any 1'011d in connectfon whh
                                                                                             such relief.
                       6.5. Severgbijity. The parties hereby acknovile4ge and agree that this
      Agreement (including ~;ithout limitation the restrictions against solicitation
                                                                                         and disclosure of
      information ,set forth in this S9ction 6) is reasonable and vaHd. However, if
                                                                                         any such restriction
      is found by any court of competent jur.isdfotion to be unenforceable because
                                                                                         it extends for too
      long a period of time or over too greJ;lt a range of activities or in too broad a
                                                                                         ge.ographic area, it
      shall be interpreted (but only with te$pe.ct to such jurisdiction) to extend only
                                                                                           over the maximum
      period of time, range of activities or geogr11;phic area as to which it may be enforce
                                                                                                able in such
     jurisdiction. The invalidity or unenforceabiHty of any provisions of this Agreem
                                                                                              ent shall not
     affect the validity or enforceability of any other pr()vision of this Agreement.
              7.      Certain Definitions. For purposes ofthls Agreement:

                     7J.     1
                              'AffiJiate" means, with respect to any specified Person, any
    that directly or indirectly, through one or more intermediaries, Controls, is Confro other Person
                                                                                          lJed by, or is
    under common Control with, such specified Person, provided that, in any event,
                                                                                        any business in
    which the Company has any direct ownership interest shall be treated as an Affilia
    Company.                                                                               te of the

                   7.2.    "Cause.11 means (i) Executive being convicted of, or entering a plea of nolo
    contendere to, a felony, (ii) Executive committing any act of moral turpitude,
                                                                                   dishonesty or fraud
    against the Company or its Affiliates, (iii) Executive engaging in knowing and
                                                                                    intentional illegal
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 20 of 103




(.        conguct that was or is materially injurkius to the Company or its Affilia
                                                                                    tes, (iv) Executive's
          rt)peated failure to substantially perfonn his employment duties assign
                                                                                   ed hereunder after written
          notice from the Board describing in reasonable detail Executive's failure
                                                                                      to perform such duties
         and the basis for the Board's belief that Executive has not substantially
                                                                                    performed such duties,
         (v) Ex(;lcutive's breaching> in any material respect, the terms of this Agree
                                                                                      ment, or (vi) any
         regulatory; federal, state or local governing autbodty or agency im.pos
                                                                                  jng any censure, bar or
         suspension against Executive's profe~si()nal licenses.

                         7.3..   "Code" means the lnterna.l Revenue Code of 19.86, as amended.
                        7.4. ·~control,, (including1 with correlative. meanings, the terms "Cont
        by" and '~under common Cont:roJ with"), as used with respect to any Person               rolled
                                                                                     , means the direct or
        indirect possession of the power to direct or cause the direqOon -0ftbe
                                                                                manag
        such Person, whether through t.he ownership. of voting securities, by contra ~ment or pplicies (Jf
                        7.5.   HDisabUity" means a condition entitling the Execudve
                                                                                    ct ot otherwise.
                                                                                                                    I
        the Company's long term disability plan, policy orattangetnent;pr<>vided to benefits under
        such pfan, p9Jicy or arrarigement is then maintained by the Coi:npany and
        Executive, 'iDisabiJity" will mean the Executive;s inability to perfor
       Agreernent due to a mental or physical -00nditlon (other than alcohol or
                                                                                        , however, tb~t if no
                                                                                        appH<lablc to tbe
                                                                                m his duties under this
                                                                                                                    I
                                                                                     substance abuse) that can
       be expected to resuJt fo death o.r that can be expected to last (or ha.s alread
       continuous period of 90 d~ys or more. or for l 20 day$ in any 1SO consec y last~d) for a
       Termination as a result of a DJsahUity will not be construed as a termin
                                                                                      utive dayperiod.
       "without Cause."
                                                                                    ation  by the Company
                                                                                             ·
                        7.6. "Good Reason" means any of the following, without the Execu
        consent: (a) a material diminution: of the Executiv(!;s duties and responsibiliti            tive's prior
                                                                                            es from those in
        effect immediate.ly prior to the diminution that is not accompanied by
                                                                                    a separate increase or
        expansion of the Executive's duties and responslbilitit'Js; (b) ·a materiaJ
                                                                                     redJJction in Base Salary
        (other than a reduction that is imposed proportionately qn all members
                                                                                     of the tompa.nts
       executive m*1.nagernent team); or'(c) a relocation ofthe Executive's princi
                                                                                        pal worksite of more
       than 100 miles m1Jess such relocation reduces the Executive's commute
                                                                                      to such worksite. None
       of the foregoing events or cond.itions wm constitute Good Reason unless
                                                                                       the Executive provides
       the Company wjth written objection to the event or condition within 30
                                                                                      days following the
      occurrence thereof, the Company does not cure the event or condition
                                                                                   within
      receiving that written objection, and the Executive resigns his employment 30 days of
      foJlowing the expiration of Jhat cure period.                                      within· 30 days

                    7.7. "Person" means any individual, firm, corporation, partnership,
     liability company, trust, joint venture, associati-0n, governmental entity,              limited
     other entity.
                                                                                 unincorporated entity or

             8.      Miscellaneous.
                    8.1.    .Qopneration. The Executive further agrees that, subject to rejmbm·semen
     of his reasonable expenses} he wilJ cooperate fully with the Company                             t
                                                                             and its counsel with
     respect to any matter (including litigation, investigations, or govern
                                                                           mental proceedings) in which
                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 21 of 103




(.       the Executive was in any \;i,,•ay involved during his employment with the
                                                                                   Company. The
         Executive shall render such cooperation in a timely manner on reasonable
                                                                                     notice from the
         Company, so long as the Company exercises commercially reasonable
                                                                                 efforts to schedule and
         Jimit its need for the Executive's cooperation under this paragraph so
                                                                                as noi to interfere with the
         Executive's other personal and professional commitments.

                        8.2.    Section 409A.

                                   8.2.I.     Notwithstanding anything herein to the contrary or otherw.ise,
         except to the extent any expense, reimbursement or in-kind benefit pr-0vid
                                                                                      ed to the Executive
         does 11ot coustitt1te a "def~rral of compensation'' wHhin the meaning of
                                                                                   Section 409A of the
         Code., and its implementing r~gulatlons and guidance~ (i) the amount of-exp
         rei.mbursement ot in-kind benefits provided to the E~ecutive duripg any cahmd  enses eligible for
        affect the amount of expenses el.igiple fo.r reimbursement or in~kind benefi       ar y~ar will not
                                                                                      ts provided to the
        Executive in any ether caie.ndar ye~r, (i1) tQe rebnbLJrsemeots for expenses
        Executive is entitled to be reimburs~d shall be made on or before th¢ last
                                                                                      for which the
                                                                                     day of·the c1:t1endar year
        following the calendar year in which the applicable exp~n~.e is jncurred
                                                                                   and
        payment or reimbursement or in-kind benefits hercimdel' may not be liquida (iii) t.be right to
        any other benefit.                                                             ted or exchanged for
                                                                       ·                              ·                 J
                                8.2.2.   Anything to the contrary herein notwithstanding, all benefits or               i
                                                                                                                        I
        payments provided by the Company to the Executive Jhat wo1Jld be de~me
       "110.nqualified deferred comp.ensation" within the meaning of Section 409Ad H> constitute                        f
                                                                                   (')fthe Code are
       intended to comply whh Section 409A of the Code. Notwithstanding
       to the contrary~ distributions m3y only be made under this Agreement
                                                                             anythil}g in this Agreement
                                                                             upon
       manner permitted by Sectjon 409A of the Code or an applfoabJe exemption, an event and in a
                                                                                                                    I
                                                                                                                    i
                                                                                                                    !
                                                                                                                    f
                                                                                                                    1
                        8.3. Other.Agreements. The Executive represents and warrants to                             t
       Company thtJt there are rto restrictions~ agreements or understandings                   the
                                                                                whatsoever to which he is
       a party that would p1·evcnt or make unlawful his eX(;)cution of this Agree
                                                                                  m~nt, that would be
                                                                                                                  !
       inconsistent or in conflict with this Agreement or the Executive's obliga
      would otherwise prevent, limit or impafr the performance by the Execu
      th.is A,b'?eemenl.
                                                                                  tions hereunder; or that
                                                                                tive of his dutie.s qnder         I
                                                                                                                  !ii

                       8.4. Survival of Coven{!ots. Section 6 of th is Agreement, including
      agreements of the parties set forth therein, shall survive the termination                  the
                                                                                  of this Agreement.
                       8.5. Successors and Assigns. The Company may assign
      Affiliate or to any successor to its assets and business by means of liquida this Agreement to any
                                                                                    tion, dissolution,
      merger, sale of assets or otherwise. Upon such assignment, the rights
                                                                                nnd obligations ofthe
      Company hereunder shall become the rights and obligations of such Affilia
     avoidance of doubt, a termination of the .Executive's employment by
                                                                                      te or successor. For
                                                                              the Company in connection
     with a permitted assignment of the Company's rights and obligations
                                                                              under
     a termiuation "without Cause" so long as the assignee offers employment this Agreement is not
                                                                                   to the Executive
     substantially on the terms herein specified (without regard to whether
                                                                               the Executive accepts
     employment with the assignee). The rights and duties of the Executive
     Executive and may not be assigned by her.                                   hereunder are personal to
                   Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 22 of 103




    (                          8.6. Gp.vernitU~ kaw and Enfor9ement. This Agre
            anc! construed in accordance With the iaws of the State                  ement wiH be governed by
                                                                       of Idaho, without regard to the principles
            of co:nfl icts of Jaws. Any legal proceeding arising out
                                                                      of or relating to this Agreement wi!J be
            instituted in a state or federal court in the State oflda
                                                                     ho, and the Executive and the Company
            hereby consent to the persona) and exclusive jurisdiction
                                                                         of such court(s) and hereby waive any
            obje.ction(s) that they may have to personal jurisdiction,
                                                                        the laying of venue .of a11y such
            proceeding arid any claim or defense of inconvenient forui
                                                                          n.
                           8.7. Waivers. The waiver by either party of any right
           breach by the other party will not be deemed a waiver                        hereunder or of any
                                                                    of any other right hereunder or of any
           other breach by the other party. No waiver will be deem
                                                                      ed to have occ1,11red unless set forth 1n a
           writing. No waiver wHI constitute a continuing waiv
                                                                  er unJess speciflca.Jly stated, and .any waiver
           will operate only as to the specific tenn or condition waiv
                                                                       ed.
                            8.8. Se-verabilit)!. Whenever possible. ea.ch provision
            be interpreted in such manner as to be effective and valid                   ofthis Agreement will
                                                                         un9er ~pplic~ble.law. He>wiWer~ if any
           provision ofthis Agreement is 11eld to be invalid, Ulega
                                                                      l or unenforceable Jn any respect, such
           invalidity, illegality or unenforceability wHI not affec
                                                                   t any other ptovisfon~ a·nd this Agreement
           will be reformed. construed and enforced as though the
                                                                       invalid, illegal qr unenforceable
           provision had never been herein contained.

                       8.9. Survival. This Agreement wiJJ survive the cessa
          employment to the extent necessary to fuJfill the purpo                 tion of the Executive's
                                                                 ses and intent of tbi~ Agreement.
(
                          8.10; Notices. Any notic;ie or communication r_equired
          Agreement will be made in writing and (a) .sent by repu                   or permitted under this
                                                                  table overnight courier, (b) mailed by
          overnight U.S. express mail, return receipt requested
                                                                or (c) sent by fax or other electronic means.
          Any notice or communication to the Executive will
                                                              be sent to the address contained in his
         personneJ file. Any notice or communication to the Com
                                                                    pany wiJJ be sent to the Company's
         principal executive offices. Notwiths.tanding the foreg
                                                                 oing, either party may change the .address
         for notfoes or communk~auons hereunder by providing
         specified ln this paragraph.                                             to
                                                                 wdtten notice the other in the manner

                         8.1 l. Withholding. All payments (or transfers of prop
         be subject to tax withholding to the extent required by                 erty) to the Executive wiJI
                                                                 applicable Jaw.
                         8.12. Se2tion Headings. The headings of sections
          Agreement are inserted for convenience only and will                   and paragraphs of this
                                                                   not in any way affect the meaning or
          construction of any provision of this Agreement
                                                                                               ·     ·
                         8.13. Countemarts;_Facsimile. This Agreement may
         counterparts (including by facsimile or other electronic                  be executed in multiple
                                                                    signature), each of which wilJ be deemed
         to be an original, but all of which together will constitute
                                                                      but one and the same instrument.
                        8.14. Entire Agreement; Amendments. This Agre
        agreement and understanding of the parties hereto relati               ement contains the entire
                                                                   ng to the subject matter hereof, and
        supersedes aH prior discussions~ agreements and unde
                                                                 rstandings of every nature relating to that
          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 23 of 103




(
    subject matter. This Agreement may not be changed or modi
                                                             fied, except by an agreement in
    writing si$ned by each of the parties hereto.

                    8.15. Opportunity to Consult witb Independent Counsel. Exec
    acknowledges he has, or hlls been afforde,d the opportunity                     utive
                                                                to, seek the advice of independent
    legal counseJ, who has reviewed this Agteement in its entire
                                                                 ty. Executive watr'8nts that he
                                        an
    understands, accepts~ and agrees to, terms herein._Executive
    this Agreement with full knowledge and understanding of thefr
                                                                     accepts and agrees to aH terms in
                                                                    effect.


                                        (.rig11ature pagefollows)




                                                                                                         J




                                                                                                         I
                                                                                                         I
                                                                                                         I
               Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 24 of 103




(
                IN WJTNESS WHEREOF, the Company has
       duly authorized officer, and the Execut'ive h1:1s exec caused this Agreement to be executed by its
       first above written.                                  uted this Agreement, in each case on the date

                                                       THE COMPANY:
                                                       YELLOWSTONE PARTNERS, LLC


                                                       By: _ _ _.._._ _   .., /. /7···% . .....
                                                                  .,.......... nJ "-"
                                                                             __   _ _ _ __
                                                          Name: Btic M; Rubio._ _ _ _ _
                                                         Title: CEO_ _ _ _ _ _ _ ___

                                                      EXECUTIVE:
                                                                    .-
                                                          /




    1'103979
        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 25 of 103




                  Yellowstone Partners



                    EMPLOYEE
                    HANDBOOK
(   ;                   Last Updated: September 2016
                          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 26 of 103




     (
                                                                Welcome
                 Welcome to Yellowstone Partne
                                              rs. We         are
                                                             delighted that you have chosen to
                 organization and hope that you Will
                                                      enjoy a long and successful career wit Join our
                 familiar with our culture and mis                                          h us. As you become
                                                  sion, we hope you WJll take advant
                 enh~nce vour career and                                             age of opportunities to
                                             further Yellowstone Partners' goa
                                                                              Js;
                You are joining ao organization that
                                                      has a reputation for outstanding lead
                                                                                            er.S
                With your active Involvement and
                                                    support, Y~llowstone Partners will con hip ~nd expertise.
               goals. We sincerely hope you wll
                                                 l take pride in being an important
                                                                                           tinue to achieve its
               success.                                                             part of Yellowstone Partners'

               Please take time to review the policie
                                                     s contain ed in this handbook. Compliance wit
               poJicles is a condition of employm                                                   h these
                                                 ent. If you have questions, feel free to
              to contact KayLynn Dalebout, the Huma                                       ask your supervisor or
                                                       n ,Resources Direc'tor.
              Offl.ce Hours:
              Monday through Friday: 7:30 a.m.
                                               to 5:00 p.m.
             Saturday and Sunday:          Closed
            Phone Number$:
            tdaho Falls     (208) 612-1000
            Salt lak e City {801) 990-0880

            Address:
            3340 MerUn Dr. 101
           Idaho Fatls, ID 83404

           Web I Soda! media:
          www.yell.owstonepartners.com
          www.llnkedln.com/company/17774
                                        8?
          www.twltter.comtvellowstoneg
          www.facebook.com/yellows
                                         toneparto~rs




         Disclaimer
         This handbook is intended only to out
           Yellowstone Partners. This manua
                                               line   the   employment policies, procedur:es and
                                              l Is not Intended to be all inclusiv                     benefits of
           an employment contract. Yellow                            8
                                                                                    e and should not be considered to
                                            stone Partners reserves the righ                                           be
.. -·---- pn:1~ure·s;-bem~flts"'Orthis                                          t to change employment polfcles
                                        manual at any time· without not                                            ,
          to stay abreast of policy. Yellowston                           ice. It is the responslbillty ofthe-e
                                                e Partners will make every effort                              mployee - ·-- -··
          changes, additions or deletions. Said                                       to notify employees of any policy
                                                  changes will immedia
                                                                    tely become a part of this manual.

     "The treasure of the vast Yellowston
                                         e landscape was not created ove
                                                                        rhlght. 11
                              Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 27 of 103




                                                Time Off and leaves of Absence
                      Holidays
                      Yellowstone Partners p(ovldes the
                                                        following      hoJlday schedule for all employee
                                                                                                        s:
                          • New Year's Day
                         • Presidents1 Day
                         • Memorial Day
                         • Independence Day
                        • LaborDay
                        • Thanksgiving Day
                        • Day after Thanksgiving
                        • Christmas Day
                   .Eligible employees qualify for pal
                                                      d days. Non-qualifying employees are
                   days off Without pay, Unle.ss otherw                                     require
                                                         ise approved in writing by yo4r lmmedt d to take the
                                                                                               ate supervisor.
                   Anv addftlonal holidays Will be des  Jgnatec$ by the company at start ofe
                                                                                                ach calendar year.
                  ff one of these holidays falls on a
                                                       Sunday, Jt :wm be observed on the foll
                  holiday fa:Us on a Saturday, It will                                          owing Monday. If the
                                                       be observed the preceding FtJday
                                                                                            ~s a svbstitute holiday
                 Religious observances. Employees wh
                                                            o need time off to observe religious pra
                 not already scheduled by the.company                                                   ctices or holldays
                                                             shouJd spe.ak with their supends.or
        (        business needs,, the emplpyee may be                                             . Depending u,pon
                                                            able to. work on a day th~t is norma
                holiday and then take time off for ano                                            lly observ.ed as a
                                                           the
                a scheduled day with another employee r rellglous day. Employees may also be able to switch
                                                             , or take vacation time~ or take off unp
                company will seek to reasonably
                                                    accommodate individuals' religious                 aid days. The
                                                                                            observances.
                Vacation
                Yellowstone Partners rec     ognizes the fmp.ortance of time off
                with family, and e.njoy leisure activit                          from work to refa
                                                        ies. The compahy provides paid vacatio x.1 spend time
                employees for this purpose and emplo                                            n time to full-time
                                                          yees are encouraged to take vac
               Part-time eniplC>yees wh.o ijre r~g                                         ation during the year.
                                                     ularly scheduled to work 20
               eligible for paid v.acatf on on a pro rata                         or more ho1Jrs per week will be
                                                          schedule.
               Full-time employees will actrue paid
                                                        vacation according to the following sch
              should be rounded to the neares
                                                   t whole day):
                                                                                                edule (annual totals
              Service Period
                                                               Annual Vacation Accrual
             Calendar Years 1 • 4
                                                             15 Days
             Calendar Years 5 and over
                                                             20Days



t
    !


            "The treasure ()f the vast Yellowston
                                                 e landscape was not created ove
                                                                                rnight."
                     Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 28 of 103




             Employees may not take paid vacation until they
                                                                  actually have earned or accrued the vacatfon
             time. New employees accrue paid vacation at the
                                                                  start of employment but may not take any
             vacation until they have completed at least 3 mon
                                                                   ths of employment
            Generally1 employees should submit vacation
                                                             plans to their supervisor at least 4 weeks in
            advance of the requested vacation date. Vacation
                                                                  may be scheduled in increments of 1 full
            work day up to a maX.lmum qf 2 w~eks ln a row
                                                              .
            Vacation should be used in the year ft ls earned.
                                                                Employees will be permitted to carry~over up
           to 5 days of accrued vacation to the following cale
                                                                 ndar year.
           Employees whose employment terminates,
                                                         wlll be pafd for unt1sed vacation time that has
           accrued during the calendar year of the terminat
                                                               ion.
          Sick Leave
          Leave of absence due to .sickness will be deducte
                                                           d from the vacation days available to the
          employee.
          If the need for sick leave is foreseeable, emp
                                                        loyees are required to give at least 30 days  '
          advance notice (e.g., a planned medical treatme
                                                            nt) whenever possible. If the need for .sick
         leave is not foreseeable:!, employ.ees are asked to
                                                             notify their svpervlsor as soon as is practical
                                                                                                             .
         If an employee 5 or more consecutive days beca
                                                            use of Illness, Yellowstone Partners may
         require the employee to provide a phy,!>ic;ao's wdt
                                                              ten permission to return to work.
(        Attending work while ill is not permissible, and
                                                          the Homan Re~our~es Oirettor has dlscretlo.n
        request an emptoyee to leave and use a vacation                                                    to
                                                            day if the Human R~sources Director
        considers the employee's Illness makes them unfi
                                                            t to work or puts other employees at risk of
        becoming ill.
       Famlly and Medical Leave
       Yellowstone Partners complies With the fede
                                                   r~I f!'mUy and Medical leave Act    (FMLA), which
       requires employers to grant unpaid leaves of abse
                                                          nce to qualified workers for certain medical
       and family-related reasons.
      Please note there are many requirements, quallfica
                                                          tlons1 and exceptions under these Jaws, and
      each employee's situation is different. Contact the
                                                          Human Resources Department to discuss
      options for leave.
       Reasons for Taking Leave. Under federal law, unp
                                                             aid leave may be requested for pregnancy
      and prenatal care; preplacement activities, birth
                                                          , adoption, or foster placement of a child; or
      the serious health condition of a child, spouse,
                                                         parent, domestic partner, or the employee.
     Military Family leave Entitlements. Under fede
                                                         ral law, unpaid leave may also be requested by
     eligible empf.oyees who have any qualifyin
                                                   g exigency arising out of the fact that the
     $.QO, (f~ygbt~r, p;:1rent, domestic partner, or next                                      spouse or a
                                                          of kin of the empJoyee Is on covered active
    duty (or has been notified of an impending call or
                                                           order to covered active duty) in the armed
    forces and may use their 12-week entitlement to
                                                          address certain quallfylng circumstances.


    "The treasure of the vast Yellowstone landscape
                                                      was not created overnight."
                      Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 29 of 103




             Qualifying circumstances may include deploying on
                                                                   short notice, attending certain mllltary
                                                                             9


             events, arranging for alternative child care and scho
                                                                   ol activities, addressing certain financial and
             legal arrangements, attending certain counseflng sess
                                                                    ions, en8aglng In rest and recuperation)
             and attending post deployment reintegration
                                                            briefings.
            The federilf FMlA also includes a special leave entit
                                                                   lement that permits eligible employees to
            take up to 26 weeks of leave to care for a covered
                                                                  service member durln'g a single 12~rnonth
            period. This feaveapplles Jfthe employee is the SPQl
                                                                    .fSe, son, daughter, parent, domestic
           partner, or next of kin caring for a eoveted military
                                                                   servi~e member or veteran rec;overing from
           an injury ()r Illness suffered white on active duty in
                                                                  the armed forces or that existed before the
           beginniflg of the member's active duty and was
                                                              aggravated by service or that manifested itself
           before or after the member became a veteran.
           i.ave D•sttnatlon. lhn employee does not expres$J
                                                                      y request FMLA leave, the company
           tes:erves the right to designate a quaUfylng abse
                                                            nce      as FMLA leave and will give notice of the
          fMlA designation to the employee. If an absence Is
                                                                a quelifylng ~vent under FMLA, the leave
          will run concurr.ent With shorHerm disability, long
                                                             +term disabUity, PTO, workers;
          compensaticm, and/or any other leave w~ere perm
                                                              itted by state and federal I.aw.
          Benefits. Under federal law, employers must continue he.af
          as though the employees were still at work and must pay thcare benefits during FMLA leave
                                                                        the employer's·part of the premium.
         The employee wilf continue to be responsfbfe
                                                             for the employee'S. portion of the premium as
         we.II.
         lnter~ctfon with A~crued Paid Tftne
                                              Off. FMLA Jeave, and paid vacation or sick time
         concurrently as provided under company polic                                         wm run
                                                        y ex<:ept where prohibited by state law.
        Job Protection. An em:pfoyee's job, or an equivalent
                                                              jQb, is protected while the employee is o.n
        leave. Both federal and applicable state laws requ
                                                           ire that employees be returned       to their
        positions or to another Job of like pay and status at
                                                              the end      of FMlA leave.
        Note: If an employee is unable to return to wor
                                                       k after    the expiration of federal or s.tate FMf.A,
        an extension may be granted If the condition constityt
                                                                  es a disability under the Americans with
       Disablfities Act (ADA) or in certain workers' compensE
                                                               .ttfon cases.
       Return~to-Work Policy. When such work
                                                  is available, the company will attempt to provide an
       employee with a temporary modified or llght .. duty
                                                            assignment In accordance with documented
       medical restrictions.




;/




     "The treasure of the vast Yellowstone landscape was
                                                           not created overnlght.'1
                     Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 30 of 103




              Military Leave
              Y~Howstone Partners suppor
                                            ts the military obli.gatlons of .all em
              uniformed service Jn accordance with                                 ployees and grants leaves for
                                                       applicable federal and state laws. Any
              needs time offfor uniformed service sho                                             emplo
                                                         uld immediately notify the Human Resour yee who
              Depa.rt:ment and his or her superv
                                                 isor, who will provide details regard                   ces
             employee is unable to provide not                                          ing  the leave. If an
                                                 ice before feavlng for uniformed ser
             should notify the supervisor as soo                                         vice , a family member
                                                  n as possible.
             Upon return from military teave, emplo
                                                       yees will be granted the sa.me seniority, pay
            benefits as if they had worked continu                                                      , and
                                                     ously. Failure to report for work within
            time after completion of military serv                                                the prescribed
                                                    lce wUI be considered a voJuntary term
                                                                                                ination.
           All empfoyees who enter mlfftary ser
                                                   vice may accumulate a total absenc
           retain etnpJoymen.t rights.                                                    e of .S years and stlH

            Bereavement Leave
            Emptovees with more than a·month
                                                s' service may take up to 3 days Qf paid
           (subject to deduction from their annual                                         bereavem
                                                     vacation days) upon the death ofa memb ent leave
           immediate family. l'lmrnediate family                                                  er of their
                                                  members" are defined ~s an employ.eel
          qomest1c partner, parents, stepparen                                              $ spouse,
                                                 ts, slbflnss, children, stepchildren, gra
          law, mother-in-taw, btother-.in-law,                                            ndparent, father~in·
                                               sister·4n-faw, son-in-law, da~ghter-
         resular, fuU~time employees may tak                                         in-law, or grandchild. All
                                                e up to one l day off with P\IY (als
         from annual vacation days) to attend                                        o subject to deduction
                                                the funeral of an extended family me
(        and cousins) or a friend.                                                       mber (aunt~, uncles,
        The company may requite verification
                                               of the rteed for the leave. The emplo 1
        Human Res·ources will consl~er this                                         yee s supervisor and
                                            time off on a ease-by-case basis.
        Payment for bereavement leave is com
                                                 puted at the regular hourly rate to a ma
        hours for 1 day; Time off granted in acc                                           ximum of 8
                                                ordance wJth thl~ policy sh!ill not be
        worked for the purpose of computJng                                            credited as time
                                               overtime.
       If requested, additional unpaid time off
                                                may be approved by Yellowstone Par
       Management team. Contact the Huma                                           tners'
                                             n Resources D1rector concerning your
                                                                                  specific needs.
      Jury Duty/Court Appearance
      The company supports employees In the
                                               ir civic duty to serve on a jury. Emplo
      any summons to jury duty to their sup                                            yees must present
                                            ervisor as soon as possible after reteivio
      allow advance planning for an emplo                                               g the notice to
                                           yee's absence.
     Time off from work will be granted as
                                            necessary In order to serve oil a jury.
     If an employee is released from jury
                                          duty after 4 hours or less of service,
    to work for the remainder of that wo                                         he or she must report
                                          rk day.
    Time for appearahce in court for per
                                         sonal business will be the Individual em
    responsibility. Normally, personal days                                         ployee's
                                            or vacation days will be used for this pur
                                                                                       pose.


    "The treasure of the vast Yellowstone
                                            landscape was not created overnig
                                                                             ht."
                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 31 of 103




         Tim~ Off for Voting
          Yellowstone Partners recognizes that voti
                                                    ng Is an Integral part of being in a com
         almost au ca~es, you wm have sufficient                                            munity. In
                                                  time outside working hours to vote. If for
         you think this won't be the case, contact                                           any reason
                                                   your supervisor to discuss scheduling
         accommodation$.
        Per.scmiitJ Leave
       Yellowstone Partners will make every rea
                                                   sonable ~ffort to con$lder personal leave
       Apply for i.111paid personal leave of abs                                                of absence.
                                                ence authorization from the Human Res
       Many factors are co.nsidered when determi                                            ources Director.
                                                    ning elfgibillty for personal leav.e of absenc
       granted or denied solely at the discretion                                                  e and is
                                                   of Yellowstone Partners. When granted,
       maximum allowable Is 30 days per cale                                                   the
                                                ndar year.




"The treasure of the vast Yellowstone land
                                          scape was not created overnight."
                           Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 32 of 103




                  Worlc~rs' ·Compensation
     ( · ·1       Workers' compensation is a "no~fault" system that prov
                                                                        ides compensation for medical
                  expenses and wage losses to employees who are injured
                                                                          or who become ill because of
                  employment.
                  VeJfows.tone Partners pays the ehtlre cost of work
                                                                    ers' compensation insurance. The insurance
                 provides <:over~ge for related medical and rehabilita
                                                                      tlon expenses and a portion of lost wages
                 to -employees who sustain an JnJt1rv on the job.
                 The company abides by all applicable state workers'
                                                                          compensation laws and regulations.
                  If an employee SU$tains a Job~r~'ated injury or illnes
                                                                        s, It is important to notify the supervisor
                 and Human Resources Immediately. The superviso
                                                                       r wm complete an Injury report with input
                 from the employee and return the form to the Hum
                                                                        an Resource·s Department. Human
                Reso1,1rces wlll fife the claim with the fnsurance com
                                                                        pany.
                Workers' compensation benefits {pa'ld or unpaid}
                applicab.le, where perm
                                                                      wm run concurrently with FMLA JeavE:l, if
                                        itted by state and federal Jaw.
               Flexible Spending Accounts
                Yellowstone Partners offers Flexible Spending Acco
                                                                  unts (FSA) including both Dependent Care
               Spending A1;co1,1nt (DCSA} and Health Care Spending
                                                                   Account {HCSA) benefits to fulJ ..time
               employees working .~ minimum of 30 hqurs p~r week
                                                                   . FSA provide a tax free-fr~e
               reimbursement to employees for health care and depe
                                                                     ndent care expenses not reimbursed by
 (             any other Insurance or reimbursement program. ·
                                                                                                .
               Employee Assistance PrOBram
              The Employee Assistance Program (EAP) is a resource
                                                                   designed to provide highfy confidential
                                                                                                                      I
              and experienced help for employees in dealing with Issue
              of their job performance. Yellowstone Partners wants emp
              healt
              hy balan~ of work and f~mlly that alf.ows them to enjo
                                                                      s that affect their lives and the quality
                                                                       loyees to be abre to maintain a
                                                                      y life. The EAP is a confidential
                                                                                                                      I
                                                                                                                      i
                                                                                                                      I
          counseling and ref~rral service that ~an help emp
                                                           loyees successfully deal with life's challenges.
           This free, comprehensive counseling service offers
                                                                                                                      i
                                                               employees three visits per Issue each year,            1
          and a 24-hour hotline answered by pre>fesslonal, degreed
                                                                       counselors. For legal or flnanciaJ
          Issues, employees receive a 25 percent discount
                                                             on any services that might be ne.eded.
         The cQmpany encoµrages employees to use this valua
                                                                  ble service whenever they have such a
         need. Employees who choose to use these counselin
                                                                g services are assured the information
         disclosed In their sessiohs Is confidential and not available
                                                                       to the company, nor is the company
        given any Information c>n who choos~s to use the
                                                             services. for questions or additional
        information about this program, employees may
                                                            contact the Human Resources Department.
        Educath>n - Tuition Reimbursement

        Yellowstone Partners offers Education - tuit.lon reim
                                                             bursement benefits to full~tlme employees
 1      working a minimum of 30 hours per week. QuaJifying
                                                              employees wishing to further their formal
"'

       "The treasure of the vast Yellowstone landscape was
                                                              not created overnight."
                       Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 33 of 103




             education or participate in trade-specific training may
                                                                        qualify for reimbursement of afl or part
    (' .     of the cost of tuition and bpoks for classes. A1,Jthoriz
                                                                     ation from the Yellowstone Partners
             management team must be granted prior to enrolling
                                                                       in classes.
            Not all education programs quafify and tuition reim
                                                                bursement may vary dependlllg on the
            che>$en courses. Agreements for continued employm
                                                                 ent may ~e required fn some cases. See
            ypur Immediate super11iSQr for details. YetJowstone
                                                                Partners reserves the right to modJfy or
            eliminate this prpgram   Without notice.
            Relocati«>n Expense
           Yellowstone Partners does pay some reJpcation expenses
                                                                         for new hires or employees offered
           full time positions requlr'lng relocation If the distance
                                                                     ofthe move is 200 miles or greater. The
           am.aunt of e~pense refunded may vary based on the
                                                                    employment position in question, the
           distance of the move and other factors to be determin
                                                                     ed by Yellowstone Partners'
           management team.




(




       Disclaimer
      Benefits to employees are provided at the will of Yello
                                                             wstone Partners and Yellowstone Partners
      reserves the right to modify or eliminate benefits
                                                         without notice under conditions of law.


      "The treasure of the vast Yellowstone landscape was not
                                                                created overnight."
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 34 of 103




               Ye llo ws to ne Parb1er$, LLC
    Ac co un tin g Po lic ies and Procedur
                                           es Manual




)
                        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 35 of 103




(.,..   ~
        ';


                                Yellowstone Partners, LLC
                             Accounting Policies and Procedure
                                                              s Manual


                                        Table of Contents

               Introduction
                                                                                 l
               Division of Duties
                                                                                 2
               Cash Receipts Procedures
                                                                                 4
               C•sh Disbursements Procedures
                                                                                6
              ,Reconoifiatlons
                                                                                8
              Petty Cash Fund
                                                                            11
              Purchases
                                                                            12
              Fixed Asset Management                                                               I
                                                                            15                    I
              Payroll
                                                                                                  fI




             Financial Reporting
                                                                           16
                                                                           l8
                                                                                               I  i
             Grant Compliance
                                                                           19                 I
             Fiscal Policy Statements
             Annual Meeting Check.fist
             Computer System Backup Proced
                                                                           21
                                                                          23                  I
                                                                                              '
                                          ures                            24                  tf
                                                                                          It
                                                                                          f
                                                                                          '
                                                                                          r
                                                                                          i
                                                                                          f

                                                                                          I
       Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 36 of 103




                                          Introduction

     Thi$ manuat·has been prepared to
                                           document the internal accounting
  procedures for YellQ.wstone Partners.
                                          Its purpose is to ensure that iiSsets
 safeguarded, that financial statement                                               are
                                        s are in conformity with generally acc
 ae¢0untlng principles, and that finances are                                        epted
                                                 managed with responsiblE!
 stewardship.
    All personnel With a role in the manag
                                             ement of Yellowstone Partners' flsp
operation$ are expected to uphold the                                                   al
                                          policies in thfs man1;1aJ. It ·1s the intentio
Yellowstone Partners that this accoun                                                    n of
                                        ting manual ·serve as our commitme
proper, accurate financial managem                                                  nt to
                                      ent and reporting.




                                      -1 -
                                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 37 of 103




    .( .......',                                            Division of Duties
                            The fonowlng is a list of personnel who have responsibilities within the
                           accounting department:
                           President
                           1. Re.views and approves all financial reports.
                           2. Reviews and approv~s annual budget.
                           3. Reviews the payroll summary for the correct payee, hours worked
                                                                                                     and check
                             amount. .       .
                          4. Reviews all vouchers and invoices for those checks which require his or
                                                                                                     her
                             signature.
                          5. Reviews and approves all contracts for goods and services that will
                                                                                                 exceed
                             $10,000 over the year.
                           Vi91. Presiqent
                          1.. Approves all vouchers, invoices ~nd checks.
                          2. Re~iv~s unop~ned bfJnk stete.ments.                                                         I
                          3. With the Fiscal Mane.gar. and input from the President and Progra
                               Directors, d~velops the ~nnual budget.
                         4. Reviews and approves alf financial reports.
                                                                                               m
                                                                                                                         I
                         5. Reviews and approves list of pendfttg ch$ck disbursem~nts.
                         6. Reviews all vouchers and invoices for thos.e checks which requir
                             signature.
                      7. Authorizes all interfuncl transfer$.
                     8. Reviews all bank reconofllations.
                                                                                            e his or her
                                                                                                                     II
                     9. Reviews the payroll summary for the correct payee, hours worked
                                                                                        and check
                         amount.                                                                                     I




                                                                                                                 i'
                     10. Approves all reimbursement$.                                                                I
                     11. Manages the .assets accounts.
                                                                                                                 i
                     Fiscal Maaager.                                                                             f
                     1.
                    2.
                           Processes all rec~ipts and disbursements.
                           Processes the payroll, including payroll tax returns.                                 l
                                                                                                                 I
                                                                                                                 ~

                    3.     Submits requests for interfund transfers.
                    4.     Maintains and reconciles the general ledger monthly.
                    5.    With the Vice President, and with Jnput from the Pre$ident and Depar
                                                                                                 tment
                           Directors, develops the annual budget.
                    6.    Prepares all financial reports, including requests for reimbursements.
                    7.    Manages the petty cash fund.
                   8.     Reconciles the bank accounts.
                   9.     Reconciles the statement of credit card deposits and servfce charge
                                                                                              s.
                   10.    Double-checks all reimbursement requests against receipts provided.
                                                                              '
I
                   Office As§istant!Bece12tionlsf:
i                  1. Receives and opens all incoming mail, excep t the bank statements.
                   2. Prepares cash receipts log and Invoice fog.
                   3. Maile afl checks for payments.
                                                            -2-
               Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 38 of 103




          4.   Processes credit card payments for publications.

         Ditectfl{ with Mpst §enlority.· (currently the Director of
                                                                    Programs)
         1. Acts as second signatory on cheeks.
         2. Revif:)WS all vouchers and invoices for those chec
                                                                     ks which require his or her
             signature.

        All Department D/tfJctors:
        1. Develops first dtaft of department budgets and work
                                                              s with the Vice
            President and President to finaUze.
        2. AccountablUty t<> approved dep artm enta l budgets
                                                              in purchasing
           decisions and In preparing check reqµest vouchers
                                                              with the proper
           account oode.
        Designated Board M,embers (Currently the Chair, Vfce
                                                              Chair, and Trea.s~rer)
        1. Ch~ck iJgnlng authority on all YelloW$tonePartners
        2. Authorizes expenditures In excess of $10,000,
                                                              accounts.
                                                            except .pteapproved capital
           expenditures (such as rent) which might exceed $10,0
                                                               00.
                                                                                                   I
{   l




)


                                           -3-
                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 39 of 103




                                       C·ash Receipts P.rocedures

            The Office Assistant receives all incoming mall. All checks received
                                                                                    by the Office
           Assistant should be recorded on a cash receipts log Which st~tes
                                                                                the department
           to which the income Is attributed, and stamped For D~poslt Only. The
                                                                                      Office
           Assistant then makes two copies of the check with one oopy foJWa
                                                                                 rded to the
           Fiscal Manager and the other copy to the responsible ,department.
                                                                                 A copy of the
           cash receipts log will be given to the Vloe President on a dafly basis
                                                                                  .
          Next, the Fiscai Manager prep~res a deposit slip ancf deposit&. the
                                                                                funds into
          the checking acoount. The validated deposit slip should be attached
                                                                                   to the
         Fiscal Managera cash receipts rog and filed. All check copies shoul
                                                                                d be filed
         according to month received.
         A depostt not forwarded or maned to the bank should be locked jn
                                                                               the accounting
         departments lock bpx. No df;lpo,sit $hould be locked Jn the file cabin
                                                                                et for
        th1;1n.24 hours. ff the fonds are malled to the bank, the Fi$oal Manager more
                                                                                    shoyl
        iodieate the date mailed and re~ived on the oash receipts rag. The Fisca d
        Manager should make a copy of each check malled and file them in                l
                                                                                 a $eparate
       file fO.lder.
       No single account should contain more thtm $100,000 - or the amou
                                                                                 nt over which
       the FDIC will not Insure.

       Funds Received by W'ira Transfer.
       The Vice Pre.$ident wm request a wire, transfer of funds. This reque
                                                                           st wm be
      prepared by the Fiscal Manager and should be signed by the Vice
                                                                           President.
      Where appropriate .. as In reimburstJment of federal funds • the Fisca
                                                                             l Manager
      should forward a project financial statement to the Vice President
                                                                          who
      prepares a request for reimbursement or advance and files or mails
                                                                            the
      necessary documents, providing a copy to the Fiscal Mimager.
     Next, the Fiscal Manager wlll monitor the transfer of funds and maint
                                                                            ain the
     appropriate records of this transaction.
     As soon as the funds are credited to the Yellowstone Partn
                                                                        ers checking
     account, the bank should send a credit memo to the Fiscal Mana
                                                                             ger. The
     Fiscal Manager should reconcile these credit memos to the
                                                                          total c.ash
    received atthe end of the month.
    In the absence of the Vice President, the President or, in dire emer
                                                                         gencies, the
    Treasurer of the Board of Directors, should authorize wire transfers.

    lnter~FundTransfers:
J   The Yellowstone Partners operating checking account should not
                                                                      exceed
    $100,000 at any time. All funds received should be deposited into
                                                                      the checking
                                             -s-
                         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 40 of 103




                     account. It wm be necessary to transfer funds funds from the
     '(~..-
                                                                                  savings account into
              .,    the checking account. In order to transfer fond$ from the savin
               '                                                                   gs into the cheeking
                    account, the following procedures should be followed:
                    The Fi$c~t Manager should monitor the balance in the checking
                                                                                     acQount, and
                   determine If there are adequate funds to pay the daily :expenses.
                                                                                      The Fiscal
                   Manager should prepare ,a transfer memo for a(gnature ~Y tn~
                                                                                   Vtce President to
                   transfe.r the necess.ary amounts from the savings account to the check
                   as long as the remaining balance does not exeeed $100,000.              ing account,
                                                                                  These transfers will
                   occur concurrently with the associated disbursements.




.I
                                                     -6-
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 41 of 103




                                  Cash Disbursements Procedures

         1.       Incoming invoices will be logged .in by the Office Aesistent (narofng the staff
                  person responsible for ordering the product or service) and delivered to the
                  responsible ataff person for his/her approval and to prepare a check
                  request voucher prior to disbursement dates.
         2. The &t£tff pen~on responsible for ord~rlng the product or service will check
                 the validity ofthe invoice against proposals/bids, etc. and work accomplished
                 and/or delivered and prepare a check request vouoher prlpr to disbursement
                 dates.                    ·
         3. TWioe mon1hfy on the 1st and 16th daY$ (or the ne)d business day if the date
                falls on a weekend or holiday), cash disbursements should be prepared by
                the Flscat Manager for signature by ~!Jthorized YeU<>Wstone Partners
                officials forexp.enses, debt$ and liabfUties of Yellowstone ·Partners.
        4. The Fiscal Manager is responsible for the preparation of disbursements.
               All disbufl!ements are to be made by c:heck unl..,.ss the Jtem Is
               oo.nsidered a peitty cash item.
        5. A check request voucher should then be completed by the purch1:1sing staff
               person and attached to the ()tigin~t vendor Invoice, snd/or any other
              supporting documentation. The voucher should Include the acoouht CQdes
              to which the e><pen$e will b' applied. Approval for an expense by the Vice
                                                                                                    I
              Pr&$ident must be Indicated on the check request voucher.
       6. After inputting sli the cheok reque$ts, the FisC$1 Man~ger wm prepare a
              mast~r list of all checks to be paid for approval by the President or Vioe            I
                                                                                                    I
              President. If there are any questions or concerns l\bout the amount$., the
              Fiscal Manager should provid~ necessary lnformatitm prior to running .any
             disbursements. If there are any items removed from the batch, the totals
             on the payment su.mrn~ry form should be corrected, initialed and dated by
                                                                                                    l
                                                                                                    I
             the President or Vice President.
      7. The Fiscal Manager should then run an aging accounts payable, which is
            generated by the accounting software. A total of the disbursements to be paid
                                                                                                    I
            will be recorded on the form and sent to the Vice President for approval,
            along with the current balanee In any and all cash accounts.
      a. Once the amount to be disbursed has been received., the Fiscal Manager
            should print the checks from the computer system. The checks should be
           attached to the invoice, and other supporting documentation, being paid
           and submitted for.signatures. A check register should be run and flied
           together with the disbursement transmittal form.
     9. While the President, Vice President, and/or Director signs each check, he/she
           should double check the check request voucher. This approval is to ensure
          the account and grant/project is charged to the correct expense and line item.
 I
.I        Any checks made to pay invoices in excess of $10,000 must be signed by
          the President and authorized for payment in writing by one of the Board of
                                                -7-
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 42 of 103




                    Directors authorized for slgnatt.Jre.
              10. After the checks have been signed,
                                                           the second signatory witl double~check
                   the work, canceJ the invoice by stamping 11
                                                                   PAID" on ft in red ink, and pass
                   the checks on to the Office Assistant fot
                                                                 mailing. In the event that ttle Office
                   Assistant is out, the administr~tlve ass
                                                              istant wm assume these duties.
             11. All checks will be mll!led as soon as
                                                           this process la completed..
             12. Supportir1g docurnentaticm should
                                                          be filed by the Flsoal Man~ger in
                  appropriate vendor fifes:
            13. The Fis.cal Manager will utilize
                                                       the paid invoice files to respond
                  discrepancies which arise with vendors or                                     to any
                                                                  other payees.
            14. Once monthly, the fiscal manager
                                                         will check the invojce Jqg to determine if
                 there are any outstanding. invoices whi
                                                              ch have hot yet been paid. Jf so, the
                fiscal rnaoager will inve$tigat~ the non
                                                               payment of 1he.se invoices with the
                responsible staff member.




    (
    \_. J




)

                                                -8-
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 43 of 103




                                               Reconciliation$

            Cash Flow:
            Yellowstone Partners is to maintain a
                                                   minimum of ten percent (10%) of the
           operating budQet between its operating
                                                    and savings bank accounts at an times.
           the event that balances fall below that am                                      In
                                                      ount the President and Treasurer
           should be notffied immediately.
        BankReqoocUlations;
        1. Bank statements are·to be receive
                                                   d ~nopen
              receiving party should review the conten ed by toe Vice President. The
                                                            ts for inconsistent check numbers,
              signatures, cash balanaes and payees
              Aft•r this cul'$ory revi~w is co,nducted,
                                                           and en~o~ement$ :at a minimum.
                                                          the officlaf should initial and date the
             bottom, right hand comer of the fir$t p~g
                                                            e of esch bt;ink .statement review
             The revieW~d bank ~tat$ment should the                                             ed.
                                                            n be fOrwarded to the Fisoaf
             Manager (an individual without che
             accounts using the approved reconcc((·     signing rights) to reconoile the bank
                                                     iliation form.
      2. The person charged with this respons
                                                      ibHJty
            promptly 1Jpon receipt of the bank statem should reconc11e each account
                                                           ents. AU .$¢co~nts wlll be
            reconciled· no later than 7 days after rec
                                                         eipt of the monthly bank
            statements. In the event it is not possibl
(                                                        e to reooooile the bank etatements
           Jn tojs period of time, the President orVlce
•.
                                                             President should be notifi~ by
           a wrJtten memo from the Fiscal Manager.
     3. When rec on cili ng the ba nk
                                                acc ou nts , the fol low ing ite ms
           should be included In the pro.cedures:
          a. A comparison of da·tes and amoun
                                                        ts of daily deposits as shown on
                 the bank statements with the cash rec
                                                            eipts joumal.
          b. A comparison of inter-organization
                                                        bank transfers to be eerta.in that both
                sides of the transactions have been rec
                                                             orded on the books.
         c. An Investigation of items rejecte
                                                   d by the banki i,e., returned checks
                deposits.                                                                       or
           d.     A comparison of wire transfers dates
                                                       received with dates sent.
           e.    A comparison of canceled checks with
                                                          the disbursement journal as
                 to check number, payee and amount.
       t.        An accounting for the sequence of
                                                      checks both from month to month
                 and within a month.
       g.       An examination of canceled checks
                                                  for authorized signatures,
                irregular endorsements, and alterations.
      h.        A rev,iew and proper mutilation of void
                                                        check.
      1.        Investigate and write off checks which
                                                         have been outstanding for more
                than six months.
                                             -9-
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 44 of 103




            4.     Completed ban k rec on cili ati on s sho
                                                              uld be rev iew ed by the Vic e
                   President and initialed and dated by the
                                                            reviewer.
        5.        The Fiscal Manager upon receipt of
                                                     the completed bank reconciliations,
                  prepa~es any genera   l ledger adjustments.
        6.        Copie$ of the completed bank reco
                                                         nciliations will be forwarded to the
                  Treasurer for his/her review.
        Reconciliations of Other General Lilf!9er
                                                     Accounts:
        1. Each month the Fiscal Manager and
                                                      Vice President should review the ending
               balance shown on balance sheet accoun
                                                           ts such as the cash accounts1     ·
              accounts reoeivable 1 ao~unts payable ,and
                                                              deferred revenue. The Fiscal
              Man~ger and Vice President sho
                                                 uld review the
              schedules of accounts receJvab.fe and d$ferre bank reconciliatlons,
             accounts payable to support the batano$
                                                                d revenue and the a,ging of
                                                         s shown on the b$1ance :~haet.
       2. A$sets - These Elccounts will Include
                                                       cash, petty cash, prepalds, property,
             equ~pment and fixtures, security' dep
                                                    osits, 'and intangible.assets.
            a. Cash - The balances in cash aecoun
                                                          t.s should agree With the balances
                    shown on the bank reooncillatiOrts for each
                                                                   .month.
            b.. Petty Cash - The balance in this acc
                                                            ount shoufd always equal the
                   maximum amount of all petty cash fund
                                                                  s. The current amount
f                  equals $100.00.
l
           o. Prepaids - The amounts in thes
                                                      e aooo1.mts should equal advance
                  payments paid to vendors at the end of the
                                                                  accounting period.
          d. Property,, Equipment & Fixtures - The
                                                         amounts in this account should
                  equal the totals generated from the audited
                  When additional purchases are. made dur
                                                                 depreciation schedules.
                                                              ing the year, the balances in
                 the accounts may be updated accordingl
                                                             y. ·
    3.. Llabillties .. These account$ are des
                                                 cribed as accounts payable, payroll tax
         Jiabilltie.s, loans and mortgages payable, and
                                                            amounts due to others.
         a. Accounts Payable .. The balance in
                                                      this account should equal amounts
                owed to vendors at the end of the acc
                                                             ounting period and the aging
                report.
        b.        Payroll Tax Liabillties ~The amounts in thes
                                                                  e accounts should equat
                  amounts withheld from employee payche
                                                               cks as well as the employers
                  portion of the expense for the pei'lo.d, tha
                                                              t has not been remitted to the
                  government authorjties.
       c.        Due to Others ~ If there are any amounts
                 the period they should be recorded and owed to others at the end of
                                                               the correct balance maintained
                 in the general ledger accounts.

                                               -9-
              Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 45 of 103




    4.    lncomefExpenses .. These accounts are describe
                                                          d as income from
          membership, contributl9ns, publlcations and othe
                                                 1         r expense line ftems SllCh
          as salaries, consulting fees, etc.
          ~.  Income - The amounts charged to the various cash
                                                                  accounts should
              be reoonpiled with funding requests, funders repo
                                                               rts, draw down
                schedules. etc.
         b.     Gross Salary Accounts    N  The balances in the gro$s salary aocouhts
                should be added together and reconciled With
                                                                the amounts reported
                on quarterly payroll returns.
         c.     Consulting .. The amounts charged should be reco
                                                                 nciled to the contracts.




l




}

                                       - 10-
                              Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 46 of 103




... :::...::,~
(           1
                                                            Petty Cash Fund


                      1.        The petty cash fund should never exceed $100.00.
                      2. The flsoal Manager is the custodian of the petty cash fund.
                      3. A single dJSbl.lrsement from peuy cash shall never exceed
                                                                                                $25.00.
                      4. The petty °'sh fund shall be operated on an impress basis. This
                                                                                                       means that
                               when it is time to rt!plenish the PEittv cash fund, the F.lscal Man~g
                                                                                                       er shall total
                               out the expen$es made and identify th~se expenses by general
                                                                                                      ledger
                              account number. When thf;l check reqa.1est is submitted for p~yme
                                                                                                       nt it .should
                              Indicate the total amount needed to bring the fund back up to $1 Q.o.oo
                              the check Nl'qUest should bre$kdown the various expense accou
                                                                                                             . Also,
                                                                                                      nts being
                              char.ged and the amount ch~rgt:td to each.
                                                                                                                 ·
                     5. When a request fpr petty cash reimbursement is made to the
                                                                                                  Fiscal Manager,
                             the ltem wiJI be listed on the Petty Cash Fund Reconcfliation Sheet
                                                                                                        .A
                            description of the item charged should be recorded together With the
                                                                                                           amount.
                            A vendor recefpt must f>e received by the Fis~J Man$g~r fQr the
                                                                                                      amountof
                            the request In or<;ler for the request to be approved.
                    e. The reQiplent of the petty cash funds must sign the sheet to indicate receipt of
                           the funds. The paid receipt shoufd be attaohed to thE;t $heet.. AU paid
                           Jnfotm1;dlon should remain in the locked petty cash box until It is
                                                                                                    time to
                           replenish the fund! At that time. the Petty Cash Fund Reconclfiation                             f
                                                                                                         Sheet
                          and assocfated receipts are attached to the check request voucher.                            I
                   7. The petty cash box is to be looked at $11 times when the Fisca
                          not disbursing or replenishing the fund. The locked petty cash box
                          kept in the looked file cabinets within the finance office.
                                                                                                 l Manager is
                                                                                                       is to be         II
                  8. At lea$t once annually, the President or Vice Presjdent
                                                                                              should conduct a          I
                         "surprJse review'' of the fund. When this Is done, he/she shoul
                                                                                                   d count, while
                                                                                                                        I
                                                                                                                        i
                         the Fiscal Manager is in attendance. the total monies on hand
                                                                                                    and the total
                         amount of receipts In the petty cash box. The two amou
                                                                                              nts should equal
                        exactly $100.00. Any discrepancies should be discussed
                                                                                                   and resolved
                        immedlatefy.
                 9. ft is a policy of Yellowstone Partners not to cash checks of
                                                                                               any kind
                       through the petty cash fund.
                 1o. The Yellowstone Partners postage meter is not to be used
                                                                                           for personal
                       maiUngs under any circumstances. Staff may use the UPS servic
                                                                                                  e provided
                      they Indicate that the mailing Is personal and reimburse Yellowstone
                      Partners at the time the appropriate invoice is paid.




                                                            -- 11 -
                          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 47 of 103




(·, .... ,          To Prompt a PutchfJ§fi.·
                                                            Purchases
                    1.     When the normal cash disbut'$ement
                                                                  procedure of invoice, etc. is not
                           appropriate, {i.e.l postage, petty oas                             1
                                                                 h, etc.) a check reqljest should be
                          compfet~ and forwarded with
                                                            any order
                          the President or Vite Presic;tent for app form or other documentation to
                                                                    roval. If the check ls made out to
                          either the Vice PreeJdent or President,
                          check request vouch~r.
                                                                   tha t lndivido~I eannot approve the
               2.    Approved check requests should be
                                                        sent to the Fiscal Manager for payme
              3. In the absence of backup                                                    nt.
                                                materials. receipts for the purchase
                    provld~d to the Fiscal Manag                                        must be
                                                 er for attachment to the check req
                    two weeks from the check date.                                    uest within
              C(§l!Jt ca.rrtPumhans:
              1. Only the President and Vice Presid
                                                        ent car
                    name. The purchas~ of 1:1irline t!okets< ry co.rporat£t ore(fit cards in his or her
                                                               end other authorized bu!iine$s
                    expenditur~s may be. made by
                                                      oth~r ~JT1ployees or f)oard me
                    corporate oredit card. In every case                                  mbers using the
                                                            of credit card usage, the individual
                    charging a Yeflowsto.ne Partners acc1                                            ·
                                                            :>t.n1t will be hetd personally responsib
                   in the e.vent that the charge is deeme                                               le
                                                             d personal or unauthorized.
             2. Authorized ijS es of tht=> credit car
                                                       d iocfµde:
                   a. Airline or ran tickets (at coach cla$
                                                              .& or lower rates) for properly
                          authorized business .trips. Yellowsto
                                                                 ne
                         agency will require that employees sup Partners design~ted travel
                                                                     ply the travel agenqy With an
                         account code in order to charge to the
                                                                     Yellowstcme Partners American
                         Expres$. The aoeount code will hetp
                                                                 reconcile the costs of travel with the
                         proper Yellowstone Partnen; progr~
                                                                 m to be charged. The travel age
                        wm prQvide Yellowstone Partners a mo                                        ncy
                                                                    nthly report of all travel charged
                        to the.American Express.
                 b. Lodging and meal charges
                                                           that do not exceed the author
                       reimbursement rate for persons travelin                                       ized
                                                                    g an official Yellowstone Partners
                       business
                   c.    Car rental charges (for mid..size or
                                                               smaller vehicles) for properly
                         authorized business trips
               d.        Properly authorized expenditures for
                                                              which a credit card is 1he only
                         allowed method of payment (such as
                                                              monthly internet access)
              e.         Business telephone calls
              f.         Properly authorized entertainment at
                                                                a rate which is consistent with the
                         emp.loyee=s level of responsibility with
                                                                 in, or on behalf of, Yellowstone
                         Partners and within the limits of the
                                                               approved buclget.
        3.   Receipts should be compiled and
                                             submitted with an expense rep
             weekly basis.                                                ort on a


                                                        -1 2-
                          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 48 of 103




                     4.     Unauthorized use of the credit
                                                              card includes:
    ,. (    :               a. Personal o'r non-busine
                                                           ss expenditures of any kind.
                           b. Expenditures which have
                                                              not been properly authorized
                           c. Meals, entertainment, gif                                      .
                                                            ts or other e~penditures Which
                                                                                               are prohibited by:
                                1. Yellowstone Partners bu
                                                                 dget and/or policies
                               2. Federal, state, or local
                                                               laws or r$gulation&
                               3. Grant co nd iti on s
                                                                or policies of the entities
                                    Yellowstone Partners receiv                                     from which
                                                                    es funds.
                   Proper Documentatioa for all.
                                                   Purchasgs. inotudlng Compan
                  Pumbastjs:                                                          v Credit Card
                  Every ln$tanoe of credit card or
                                                      other puroha$e U$e mu$t be do
                 travel authorizations, receipts,                                        cumented wlth
                                                    individuals paid fQr, nature of
                 the expense wm be considered                                         business, etc~ before
                                                     author(zed $Md will be appro
                 See details below.                                                  ved for reimbursement.
                 A. Lodging - Provide an ite
                                                 mized receipt from the hotel
                        and the name of the person(s                              qetaiUng every charge
                                                        ) for whom lodQing was provid
                B. Me~tl~IEntertainment - Pto                                            ed.

(
                                                   vfde a receipt showing sepa
                       foodlt>everage and gratuitle~t
                       whom food or bever~ge was pro
                                                                                   rately the
                                                        and including the narne~ of ew~ cost for
                                                                                           ry person for
                                                                                                                    I
                       which wa $ furthered by the ex v.ld,ed and the EJpeciffc business purpose
                                                       penditure.                                                   I
               C. Other Expenditures· A
                                                                                                  ·
                                                                                                                    I
                                               receipt from the vendor detai
                     good or servlce purchased (in                             ling every
                                                      cluding class of se.rvlce for co individual
                                                                                                                    I
                     transportation) accompanied
                                                     by
                    purpose whioh was furthered an explanation of the specific business
                                                                                        mmercial                    i
                                                     bV
                    trip coach flight from Washing each expenditure. For exampt,, A Round
                                                     ton to N~w York for Conferen
                    Doe to review hotel proposa
                   Partners annual conference.
              The Fiscal Manager will doub
             provided and run a calculator
                                                  ls and facilities for the 2012

                                             le-check all reimbursement req
                                                                                       ce Director John
                                                                                  Yellowstone

                                                                                 uests against receipts
                                                                                                                    I
                                              tape which will be attached to
             form.                                                              the  reimbursement

            Capital Expenditures:
            For all major expenditures su
                                           ch as computers! furniture, au
           services, etc., three bids mu                                  dit services, printing
                                          st be obtained before a purch
           made. If the annual amount                                   asing decision is
                                          will
           will be conducted. All bids1 inc exceed $2,000, a bidding process and review
                                           luding phone quotes, must
           on file.                                                    be recorded and kept


                                                     -1 3-
                   Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 49 of 103




    ··(" .     Consultants:
              Contracts with consultants will includ
                                                     e rate and schedule of pay, deliverab
              frame, and other information such as                                           les, time
                                                      work plan, etc. Justification .for payme
              should be submitted to file. For examp                                           nt
                                                       fe. if Yellowstone Partners hired a wri
              create a publication, a copy of the fina                                         ter to
                                                      l version should be included in the file.

             Qoatraat1:
             Contra~ts for purchasing produc
                                            ts or services, sirniJar to a purchase
             be created and maintained for the                                     order, should
                                                   file whenever app.ropiiate. All con
             exceed $10,000 over the course of the                                     tracts to
                                                   year should be approved by the Presid
                                                                                          ent.




(
\




                                              -14 -
                    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 50 of 103




                                              Fixed Asset Management

         1.         A permanent property log or database is
                                                                to be maintained by the Fiscal
                    Manager for all fixed a.ssets purchased by Yell
                                                                   owstone  Partners.
        2.         The fog should contain the following information:
                    a. Date of purchase
                   b. Description of Item purchased
                   c. Received by donation or purchased
                   d.   Cost or fair market value. on the date receipt
               e.        Donor or funding source, if applicable
              f.        Funding source restrictions on use or dlspo$ition
              g.        fdentifloation/$erial number (if .appropriate)
              h.        Depreeiaticm period
              i.   Vendor name and addre5ls
            J. Warranty period
            k. Inventory tag number (all fixed assets shou
(                                                             ld be t~gged with a
                  unjque identifying number)
           J. Nt1mber of the Yellowstone Partners check
                                                              used to pay tor the
           equipment
      3. At least .annually, a phy$ical inspection and
                                                       inventory ehould be taken of
           all Yellowstone Partners fixed assets and reco
                                                          nciled to the general
          ledger balances. Adjustmehts for dispositions
                                                         should be made.
     4. The Fiscal Manager should be informed, in
                                                      writing, via an interoffice
          memorandum of any materJal changes in the statu
                                                              s otproperty and
          equipment. This should Include changes in tooa
                                                           tlon, sale of, scrapping ,of
         and/or obsolescence of items and any purchas
                                                         e or sale of real estate.
    5. All capital items which have a cost
                                                   greater than $250.00 will be
         cap.italized and depreciated.




                                                -15 -
                           Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 51 of 103




                                                            Payroll

                Personnel:
                1.     The Fisc al Menager is char ged with the resp onsi bility
                                                                                                of
                       ma in ta i n i n g personnel files on staff persons.
                2.     Each personnel file $houlq c:ontafn the following information, at a
                                                                                           minimum.
                       a.     Employment application or resume
                       b.    A record of background investigation
                       c.    Date of employment
                      d.     Position, pay rates and changes tht:trein
                      e.     Authorization of payroll de(fuotfons
                      f.    Earnings records tor non-active empfc;iyees
                      g. W-4 Form, withholding authorization
                      h. f..:9 Immigration Form
                     I.    Termination data, when applicable
           3.        All personnel records are to be kept tocked in a lock·ing file cabin
                                                                                         et in the
                     Fis.car Manager;s office, Acces·s to these files other than by the Fispaf
(   i
                     Manager, President, Vice President or the auditor .should be reque
                                                                                           sted In
                     writing 'to the President.
                                                                                                          lI
                                                                                                          !i
          Pavroll Pmparation and Timekeeping:
          1. Timesheet$ are to be prepared by all staff persons and subm

                                                                                                      I
                                                                                  itted semi-
              monthly on the 15th ~nd last day of .eaoh mpnth. Time should be input
                                                                                              on a
              dally basfs and; if in writing, completed in ink. Correc:tfon fluid shoul
                                                                                         d never
              be used in preparing timesheets. ff an error needs to be corrected,
                                                                                         a line        f
              should be drawn through the item and the corrected information record
                                                                                             ed,      f'
              and ;nftialed by the person who made the oorrectlon.
                                                                                                      '
         2. Timesheets are to include specific time spent on each grant/
                                                                                project.              f'
         3. Timesheets are to be signed by the staff person and his/her
        4. All approved timeshee.ts should be submitted to the Fiscal
                                                                                supervisor.           '
                                                                                                      I

                                                                                 Manager, who
             will verify the hours worked against his/her record.
        5. The Fiscaf Manager should then process the time
                                                                             and report the
            information to the payroll service bureau. The information
                                                                              reported should
            include:
            a. Hours worked1 by cost center
            b. Changes in pay rates or employment status

                                                     -16-
                      Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 52 of 103




        (" '           c.     Vaoatfon, siok or personal hours used and earn
                                                                                 ed
                 6. The President or Viee President sho
                                                                uld review the payroll summary
                       page ,of the payroll service report for inapprop
                                                                           riate payees or .unusual
                       hours.
                7. PaychEieks should be distributed by the
                                                                Fis Manag~r on (he designated
                      day a_nd hourl one wee~ 'after (he end of the~Ip~y   petiod according to a
                      prearranged schedule distributed by th& Fi$C
                      paychecJ< is_pipked up by a designated person M~nager. in the event that a
                                                                     lil
                                                                         other tht1n the-$taff l)eSllon, a
                     memo should be received in writing from the
                                                                     .staff ~1'$on and proper
                     identification should be requested from the pttr't
                                                                         y pic~in9 up the pay check.
               8. As an employee benefit, Yellowstone Par
                                                                tners offers direct deposit through
                    the empfoyeeis own financial institution and alS,o
                                                                          offers cost-fte;e cheoklng
                   through [Bank Name]. Through direct deposit
                                                                    , payrQll ls dep(>sited as cash
                   into the employee's aooo1.mt on payday.




    (




    I
)



                                                   -17 -
                    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 53 of 103




                                                 Financial Reporting


              Monthlv Reooas:
               Th~ FiscaJ Manager should prepare a set of monthly financial
                                                                                 reports for
               distribution to the President, and the B1.1dget ~nd Ffo:anet:t Opmmlttee. The
                                                                                                 reports
               should include: a balan~ $heet and a sm.t~ment of Income and expenses
                                                                                                for each
              departmenf(Qperating, projec(); a consolidated balance sheet and consol
                                                                                              i~ated
              income and exp.ehse report which show all departments combined; a budge
                                                                                                 t..;to-
             aotuaf reporHor au aoeounts incfuded in the annual Qperatlhg budget; a ·ust
                                                                                                 of
             deferre(J an.t:I receivable funds, and a cash flowprqjeotlon. In addition, the month
                                                                                                         ly
             reports for the qu.arte.rry periods {D~cernber, M$rch, June, aria September)
                                                                                                wiU be
             submlttf9d to the fun board for their revi.ew and acceptance at the following
            meeting.                                                                           board
                                                                     ·
            The monthly .statements should be revJewed by the President or Vice ·presid
                                                                                                 ent
            prior. t9 qlstriblitfon to the Tr&asurerfOr fnttialcomments. After the Treasurer's
            approval, the statements Will be mailed to the Budget and Fln·anoe Comm
                                                                                            ittee
           every month and ·to th.e full board as stated above. The monthly statements
                                                                                               will be
           ·flnallzed by the conclusion of the mc>nth fCiHowing the statement p.e.tlod.

(
..... 1     Year~E;nd Report!Audft:
            At fiscal year~end, and In tfme for the winter retreat of the Board of Direct
                                                                                         ors, a
            year-end Audit report should be prepared summarizing the total income and
           exp.ense activity for the year. A balance sheet should· be prepared as of Decem
                                                                                                 ber
           31 and should be attached to the Income and expense report. This report
           fnitial'y reviewed by the President and Vice President, and then by the Treas
                                                                                          wm be
                                                                                            urer,
           prior to distribution at the annual me,ting.
          Bids for an independent auditor to oonduot thts review will be accepted &>e1we
                                                                                              en
          November 15 and December 31. In accordance with Yellowstone Partners
                                                                                          policy,
          at least three proposals wm be considered. The auditing prooesi;; wlll begin
                                                                                          on or
          about February 1.
                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 54 of 103




(




         EMPLOYEE HANDBOOK ACKNOWLEDG
                                     MENT                                         AND RECEIPT
          I hereby acknowledge receipt of the emp
                                                      loyee handbook of Yellowstone Partners
          and agree that it is my responsibtlity to                                            . l understand
                                                    read and complv with the poflcles In the
                                                                                             handbook.
         I understand that the handbook and. all other
                                                          written and oral materi~fs provided to me are
         Intended for lnformationar purposes onfy
                                                     , Neither It, company practices, nor other
        communications create an employment
                                                    contr~ct or term. I understand that
        benefit~, both in the handbook and                                              the policies and
                                               those communicated to me in any other fa$h
        subject to lnterpretatlon, review, and change                                        ion, are
                                                          by management at iU'lVtime without notice.
       I further agree that neither this document nor
                                                        any other com
                                                                   munication shall bind the
       company to employ me now or hereafte
                                               r and that my employment may be term
       or the company without reason at any time.                                     inated by me
                                                   I understand that nQ representative of
       company has any authority to enter into any                                        the
                                                   agreement for employment for any spec
       period of time or to assure any other personn                                        ified
                                                    el action or to assure any benefits or terms or
       conditions of employment, or make any agre
                                                   ement con     trary to the foregoing.
      I also under.stand and agree that this agre
                                                 ement may not be modified orally and that
      president of the co.mpany may make a com                                               onty the
                                                  mitment for employment. I also underst
      such an agreement Is made, it must be in                                             and that If
                                                 writing and signed by the president Of the com
                                                                                                pany.




    ·To BEPLACfPIN EMPLOYEE'S PERSON
                                    NEL FILE
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 55 of 103
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 56 of 103
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 57 of 103




                    Exhibit B
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 58 of 103
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 59 of 103
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 60 of 103




                    Exhibit C
          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 61 of 103




  MARK R. FULLER ( I SB No . 2 6 9 8)
  DANIE L R. BECK (ISB No. 7237)
  FULLE R & BECK LAW OFFIC E, PLLC
  410 MEMORIAL DRIVE, SUITE 2 01
  P . O . Box 5 0 9 3 5
 IDAHO FALLS, ID 83405 -0935
 TELEPHONE:  ( 2 08) 524-5 400
 FACSIMILE: (208) 524-7 167

 ATTORNEY FOR PLAINT IFF

           IN THE DIST RICT COURT OF THE SEVENTH JUDI CIAL
             DIST RICT OF THE STATE OF IDAHO IN AND FOR
                      THE COUNTY OF BONNEVILLE

 YELLOWSTONE PARTNERS, LLC,
 limite d liabil ity compan y,
                                    an   Idaho     Case No. CV-19- 19-   /~   1y
                      Plain tiff,
                                                    PLAIN TIFFS' FIRST REQUEST FOR
 v.                                                 DISCOVERY
 KAYLYNN DALEBOUT a divorc ed woman,


                      Defend ant.




        TO: KAYL YNN DALEB OUT and her counsel of record:

        Under authority of Rule 33, Idaho Rules of Civil Procedure, you are hereby

requested to answe r in writing, and under oath, within thirty (30) days from
                                                                              the receipt
hereof, the following Interrogatories:

        Each of the Interrogatories is deeme d to be continuing and Yellowstone
                                                                                Partners,
LLC (hereafter "Plaintiff') makes demand upon the Defendant that in the
                                                                        event that at any
later date the Defendant obtains any additional facts, or obtain or make
                                                                         any assumptions,
or reach any conclusion or opinions which are different from those set
                                                                       forth in her Answers
to the Interrogatories within, that in each such case the Defendant amend
                                                                          her Answe rs to


                                                         FIRST REQUEST FOR DISCOVERY - 1
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 62 of 103




 these Interrogatories promptly and sufficiently prior to trial to fully set forth
                                                                                   such additional
 facts, assumptions, conclusions, opinions, and/or contentions.

                             INSTRUCTIONS AND DEFINITIONS

        Note A:        The following terms, words, and phrases shall have the following

 meanings in this discovery pleading:

        A.1 . The term "you" and "your" expressly refers to Defendant, Kaylynn
                                                                               Dalebout
 (hereafter "Defendant"), and any agent or representative of Defendant.

        A.2. The term "documents" shall mean any kind of written, printed, typed,
                                                                                  graphic
 or photographic matter of any kind or nature, howev er produced or reprod
                                                                           uced, and all
 mechanical and electronic sound recordings and written transcripts thereo
                                                                           f, howev er
 produced or reproduced, whethe r in your control or not, and including
                                                                        without limitation,
originals, all file copies, all other copies no matter how or by whom prepar
                                                                             ed, and all drafts
of such documents, whethe r used or not.

       A.3. The term "identify'' when used with respect to a document, or the
                                                                              description
or identification of a document, shall be deemed to request the nature
                                                                       and substance of
the docum ent with sufficient particularity to enable the same to be reques
                                                                            ted and shall
include the date, if any, which the document bears, the names of all person
                                                                            s authorizing
the document, and the name and address of the custodian(s) of the origina
                                                                          l.
       A.4. The term "identify" when used with respect to a person, shall be deeme
                                                                                   d to
request the person's full name, the person's last known business addres
                                                                        s, (if a natural
person), the person's last known residence, and the person's business
                                                                      and residence
telephone numbers.



                                                           FIRST REQUEST FOR DISCOVERY - 2
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 63 of 103




         A.5. The term "identify" when used with respect to oral communicat
                                                                            ions, shall be
 deem ed to request the date and place thereof, wheth er said comm
                                                                   unication was in person
 or by telephone, an identification (as provided in definition A.4)
                                                                    of each person who
 participated in or heard any part of said communication, and the
                                                                  substance of what was
 said by each person who participated in said communication.

        A.6. The term "identify" when used with respect to the transf er
                                                                         of real or personal
 property, shall be deemed to request the date of transfer, the full
                                                                     name and busin ess
 address of all parties to the transfer, a legal description of the real
                                                                         property involved and
 the consideration exchanged for the transfer.

               Note 8:

        8.1. These Interrogatories are continuing in character, so as to
                                                                         require you to file
supplementary answers in a reasonable mann er if you obtain furthe
                                                                   r or different
information before trial.

       8.2. Where knowledge or information in possession of a party
                                                                    is requested, such
request includes information and knowledge either in your posse
                                                                ssion, under your control,
within your dominion, or available to you, of wheth er this is in your
                                                                       personal possession, or
is possessed by your agents, attorneys, servants, employees,
                                                             independent contractors,
representatives, insurers or others with whom you have a relatio
                                                                 nship and from who you
are capable of deriving information, docum ents or material.

       8.3. Each Interrogatory shall be accorded a separate answe r
                                                                    and each subpart of
an Interrogatory shall be accorded a separate answer.

      Interrogatory No. 1: Please list and identify all exhibits you intend
                                                                            or expect to


                                                          FIRST REQUEST FOR DISCOVERY - 3
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 64 of 103




 introduce into evidence at any hearings or trial of the above-entitled matter
                                                                               and state the
 name and address of the person presently having possession of each
                                                                    exhibit.
         Interrogatory No. 2: Please list and identify each and every fact witnes
                                                                                  s you intend
 or plan to call to testify at the trial in this action and provide a brief summa
                                                                                  ry of the facts to
 which each such witness will testify.

        Interrogatory No. 3: Please list and identify each and every person who
                                                                                has, or who
 may have, knowledge related to the facts of this case. For each such person
                                                                             please
 identify (1) the person's name; (2) any contact information you posses
                                                                        s for such person,
 including phone, email, and/or address; (3) a brief description of the facts
                                                                              known or
 believed to be possessed by such person.

        Interrogatory No. 4: Please identify each and every expert witness you
                                                                               plan to call
to testify at the trial in this action. As to each expert witness, please provide
                                                                                  (1) a complete
statement of all opinions to be expressed and the basis and reasons therefo
                                                                            re; (2) the data
or other information considered by the witness in forming the opinions;
                                                                        (3) any exhibits to
be used as a summa ry of or support for the opinions; (4) any qualifications
                                                                             of the witness,
including a list of all publications authored by the witness within the preced
                                                                               ing ten years;
(5) the compensation to be paid for the expert testimony; and (6) a listing
                                                                            of any other
cases in which the witness has testified as an expert by trial or by deposi
                                                                            tion within the
preceding four years.

       Interrogatory No.5: Please identify all terms of any agreement you assert
                                                                                 exists or
existed between You and the Plaintiff with regard to the subject matter
                                                                        of this litigation.
       Interrogatory No. 6: Please identify all communications between You and
                                                                               the


                                                            FIRST REQUEST FOR DISCOVERY - 4
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 65 of 103




 Plaintiff, whether oral, or in writing, from January 1, 2015 to the present regarding the

 subject of this litigation. For each such communication, please identify: (1) the date upon

 which the communication occurred; (2) whether the communication was oral or in writing;

 (3) all parties present or participating in such communications; and (4) the substance of

 the communication.

        Interrogatory No. 7: Please identify all bonuses you received while employed by

 Yellowstone Partners, LLC and for each such bonus please identify: (1) the amount of

 such bonus; (2) the person(s) who authorized such bonus; (3) the date you accepted such

 bonus; and (4) the purpose, if any, of the bonus.

        Interrogatory No. 8: Please identify all vacation days you used while employed by

Yellowstone Partners, LLC, and for each such vacation day please identify: (1) the

individual(s) who authorized such vacation days; (2) the dates that you used such vacation

days; and (3) the purpose of such vacation days.

       Interrogatory No. 9: Please identify all reimbursements for professional or other

expenses you received while employed by Yellowstone Partners, LLC, and for each such

reimbursement, please identify (1) the individual(s) who pre-authorized incurring such

expense; (2) the amount of the expense that was reimbursed; (3) the purpose of the

expense; and (4) the date the expense was incurred.

       Interrogatory No. 10: Please identify all checks you received from Yellowstone

Partners which were signed by only one individual, including checks that were signed only

by You, and for each such check identify (1) the number of the check; (2) the date the

check was issued; (3) the amount of such check; (4) the purpose of such check; and (5)



                                                         FIRST REQUEST FOR DISCOVERY - 5
·'            Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 66 of 103




       the individual that signed such check on behalf of Yellowstone
                                                                      Partners.
              Interrogatory No. 11: Submitted herewith are Plaint iffs First Reque
                                                                                   sts for
      Admission. As to each Request not unconditionally admitted, please
                                                                         set forth in detail each
      fact upon which you rely in denying each such Request for Admis
                                                                      sion.

                                   REQUESTS FOR PRODUCTION

             COMES NOW Plaintiff, by and through its attorney of record, Mark
                                                                              R. Fuller of Fuller
      & Beck Law Offices, PLLC, pursuant to Idaho Rule of Civil Procedure 34
                                                                             and requests that
      Defendant, produce the following documents and things for inspec
                                                                       tion and copying at the
      offices of Fuller & Beck Law Offices, PLLC, 41 O Memorial Drive,
                                                                       Suite 201, Idaho Falls,
      Idaho, within thirty (30) days from the service hereof, unless some
                                                                          other time and place is
      mutually agreed upon by the parties.

                                 INSTRUCTIONS AND DEFINITIONS

             Note A:       The following terms, words, and phrases shall have the follow
                                                                                         ing
     meanings in this discovery pleading:

            A.1 . This request is intended to cover all the documents in posse
                                                                               ssion of Defendant
     and her agents, representatives, consultants, and attorneys
                                                                 of the Defendant, or those
     subject to her custody or control, or otherwise reasonably availa
                                                                       ble to her, regardless of the
     actual location of the documents.

            A.2. As used herein, the term 'document' or 'documents' shall
                                                                          mean any kind of
     written, graphic, symbolic, recorded, and photographic matter of
                                                                      any kind or nature, however
     produced or reproduced, and electronic sound recordings and
                                                                 written transcripts thereof, in
     your actual or constructive possession, custody, care or contro
                                                                     l or otherwise available to



                                                              FIRST REQUEST FOR DISCOVERY - 6
          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 67 of 103




  you and all drafts of such documents, whether used or not.

          Note B: If you withhold any documents by reason of a claim of privileg
                                                                                 e or other
 reason, please identify such document, including its date, general subjec
                                                                           t matter (without
 disclosing the contents), persons to whom distributed and basis upon which
                                                                            the privilege is
 claimed.

         Note C: These requests are deemed to be continuing so as to require supple
                                                                                    mental
 responses if you or your attorney, agents, employees, or representativ
                                                                        es obtain further
 documentation or requested information between the time these respon
                                                                      ses are served and
 the time of trial.

         Request No. 1: Please produce a copy of each and every document
                                                                         which You
 intend to submit as an exhibit at trial or any hearing to be held in this action.

        Request No. 2: Please produce a copy of any written or recorded statem
                                                                               ents made
by any potential witnesses in this case, including the parties or their employ
                                                                               ees or agents,
regarding the subject of this litigation.

        Request No. 3: Please produce a copy of any correspondence you
                                                                       sent to any
officers or employees of Plaintiff in this matter, whether by mail, email,
                                                                           text message, or
otherwise, regarding the subject matter of this litigation.

        Request No. 4: Please produce a copy of any correspondence you receive
                                                                               d from
any officer or employee of Plaintiff in this matter, whether by mail, email,
                                                                             text message, or
otherwise, regarding the subject matter of this litigation.

       Request No.5: Please produce a copy of all agreements between
                                                                     Plaintiff and
Defendant with regard to the subject matter of this litigation from 2015 to
                                                                            the present.


                                                              FIRST REQUEST FOR DISCOVERY - 7
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 68 of 103




         Request No. 6: Please produce a true and correct copy of all author
                                                                             izations you
 received from Plaintiff to take vacation time.

         Request No. 7: Please produce a true and correct copy of all author
                                                                             izations you
 received from Plaintiff to repay expenses you assert were incurred on behalf
                                                                              of Plaintiff.
         Request No. 8: Please produce a true and correct copy of author
                                                                         izations you
 received from Plaintiff to pay yourself any bonus from Plaintiff.

         Request No. 9: Please produce a true and correct copy of author
                                                                         izations you
 received from Plaintiff to be the sole signor on any check issued by Plaintif
                                                                              f.

                                REQUESTS FOR ADMISSION

         YOU ARE HERE BY REQUESTED to admit the truth of the following matter
                                                                              s, which
are relevant to the subject matter involved in the above mentioned pendin
                                                                         g cause, within
the scope of Idaho Rules of Civil Procedure 36(b ).

        Failure to serve a written answer or objection within thirty (30) days after
                                                                                     service
hereof, the time allowed by l.R.C.P. 36(a), will result in admissions to the
                                                                             following
requests:

        Request for Admission No. 1:        Please admit that you were employed by

Yellowstone Partners as Human Resources Director from August, 2016
                                                                   until September,
2017.

        Request for Admission No. 2:        Please admit that you were employed by

Yellowstone Partners as its Chief Financial Officer from August, 2016 until
                                                                            September,
2017.

        Request for Admission No. 3:       Please admit that you drafted the Employee



                                                          FIRST REQUEST FOR DISCOVERY - 8
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 69 of 103




 Handbook and Accounting Policies and Procedures Manual for Yellowstone Partners

 attached hereto as Exhibit "A."

        Request for Admission No. 4:         Please admit that you received a copy of the

 Employee Handbook and Accounting Policies and Procedures Manual for Yellowstone

Partners attached hereto as Exhibit "A."

        Request for Admission No. 5:         Please admit that you agreed to abide by the

terms of the Employee Handbook and Accounting Policies and Procedures Manual for

Yellowstone Partners attached hereto as Exhibit "A."

        Request for Admission No. 6:         Please admit that you did not follow the policies

and procedures in the Employee Handbook and Accounting Policies and Procedures

Manual, attached hereto as Exhibit "A" with regard to vacation days you took while

employed by Plaintiff.

       Request for Admission No. 7:          Please admit that you did not follow the policies

and procedures in the Employee Handbook and Accounting Policies and Procedures

Manual, attached hereto as Exhibit "A" with regard to expense reimbursements you

received while employed by Plaintiff.

       Request for Admission No. 8:         Please admit that you did not follow the policies

and procedures in the Employee Handbook and Accounting Policies and Procedures

Manual, attached hereto as Exhibit "A" with regard to check #1485, which you signed on

behalf of Plaintiff, payable to yourself on July 13, 2017.




                                                             FIRST REQUEST FOR DISCOVERY - 9
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 70 of 103




DATED this        day of


                              FULLER & BECK LAW OFFICES, PLLC


                              Mark R. Fuller
                              Attorney for Plaintif f




                                     FIRST REQUEST FOR DISCOVERY - 10
        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 71 of 103




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I served a true and correct copy of the following described

pleading or document on the attorney listed below on this _ _ day of _ _ _ __

2019:

Document Served:                            FIRST REQUEST FOR DISCOVERY


Attorney Served:


_ _ _ _ _ _ _,Esq.
                                                      - - U.S. Mail
                                                      - - Facsimile
                                                      --Han d Delivery




                                           Mark R. Fuller
                                           FULLER & BECK LAW OFFICES, PLLC




                                                    FIRST REQUEST FOR DISCOVERY - 11
        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 72 of 103




                   Yellowstone Partners




                     EMPLOYEE
                     HANDBOOK
                          Last Upda ted: Sept embe r 2016
(   j




                      1il . ,._~
                               _______ -- ______. . . .
                     { •ffutu;/,, ne Po,rlner;




                                                             EXHi31T _f±_
                       Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 73 of 103



                                                          Welcome
    (
             Welc ome to Yellowstone Partners. We are delig
                                                                hted that you have chosen to join our
             orga nizat ion and hope that you will enjo y a long
                                                                 and successful care er with us. As you become
             fami liar with our cultu re and mission, we hope
                                                               you will take advantage of oppo rtuni ties to
             enhance your career and furth er Yellowstone
                                                              Partners' goals.

            You are joinin g an organization that has a repu
                                                             tatio n for outs tand ing leadership and expertise.
            With your active invol veme nt and supp ort, Yello
                                                               wstone Partners will continue to achieve its
            goals. We sincerely hope you will take pride in
                                                            being an impo rtant part of Yellowstone Partners'
            success.

            Please take time to revie w the policies conta ined
                                                                  in this handbook. Compliance with these
            policies is a cond ition of emp loym ent. If you have
                                                                   questions, feel free to ask your supe rviso r or
            to cont act Kaylynn Dalebout, the Human Reso
                                                               urces Direc tor.

           Office Hours:
           Mon day throu gh Friday:     7:30 a.m. to 5:00 p.m.
           Saturday and Sunday:         Closed

           Phone Numbers:
           Idah o Falls      (208) 612-1000
(          Salt Lake City    (801) 990-0880

          Address:
          3340 Merl in Dr. 101
          Idaho Falls, ID 83404


          Web I Social media:
         www .vello wsto nega rtner s.com
         www .linke din.c om/c omp any/ 1777 485
         www .twitt er.co m/ye llows tone p
         www .face book .com /yello wsto nepa rtner s




         Disclaimer
         This handbook is intended only to outline the empl
                                                              oyment policies, procedures and benefits of
         Yellowstone Partners. This manual is not intended
                                                             to be all-inclusive and should not be considered to
        an employment contract. Yellowstone Partners reser                                                       be
                                                               ves the right to change employment policies,
        ptn-ce-dure-s;-benefits-orthis-manualat-any time-witho
                                                                 ut-notice~lt-is-the-responsibility-
        to stay abreast of policy. Yellowstone Partners will                                              oHhe-employee----­
                                                             make every effort to notify employees of any policy
        changes, additions or deletions. Said changes will imme
                                                                  diately become a part of this manual.


        "The treasure of the vast Yellowstone landscape was
                                                            not created overnight."
                   Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 74 of 103



                                   Time Off and Leaves of Absence
         Holidays
         Yellowstone Partners provides the follow ing holid ay
                                                               schedule for all employees:
             • New Year's Day
             • Presidents' Day
            • Mem orial Day
            • Independence Day
            • Labor Day
           • Thanksgiving Day
           • · Day after Thanksgiving
           • Christmas Day

        Eligible employees qualify for paid days. Non- quali fying
                                                                    employees are required to take the
        days off witho ut pay, unless other wise approved in
                                                               writin g by your immediate supervisor.
       Any addit ional holidays will be designated by the comp
                                                                   any at start of each calendar year.
       If one of these holidays falls on a Sunday, it will be obse
                                                                   rved on the follow ing Monday. If the
       holiday falls on a Saturday, it will be observed the prece
                                                                   ding Friday as a substitute holiday
       Religious observances. Employees who need time
                                                              off to observe religious practices or holidays
      not already scheduled by the company should speak
                                                                with their supervisor. Depending upon
(     business needs, the employee may be able to work
                                                              on a day that is normally observed as a
      holiday and then take time off for anoth er religious
                                                              day. Employees may also be able to switch
      a scheduled day with anoth er employee, or take vaca
                                                                tion time, or take off unpaid days. The
      company will seek to reasonably accommodate indiv
                                                               iduals' religious observances.
      Vacation
     Yellowstone Partners recognizes the impo rtanc e of
                                                          time off from work to relax, spend time
     with family, and enjoy leisure activities. The comp any
                                                             provides paid vacation time to full-ti me
     employees for this purpose and employees are enco
                                                           uraged to take vacation durin g the year.
     Part-time employees who are regularly scheduled to
                                                            work 20 or more hours per week will be
     eligible for paid vacation on a pro rata schedule.

     Full-time employees will accrue paid vacation according
                                                             to the following schedule (annual totals
     should be rounded to the nearest whole day):

     Service Period                                  Annual Vacation Accrual
     Calendar Years 1 - 4                            15.Days
    Calendar Years 5 and over                        20 Days




    "The treasu re of the vast Yellowstone landscape was not
                                                             create d overnight."
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 75 of 103



         Employees may not take paid vacation until they actua
                                                                lly have earned or accrued the vacation
         time. New employees accrue paid vacation at the start
                                                                 of employment but may. not take any
         vacation until they have completed at least 3 mont
                                                            hs of employment.
         Generally, employees should subm it vacation plans
                                                            to their supervisor at least 4 weeks in
         advance of the requested vacation date. Vacation may
                                                                be scheduled in increments of 1 full
         work day up to a maximum of 2 weeks in a row.

        Vacation should be used in the year it is earned. Empl
                                                                oyees will be perm itted to carry-over up
        to 5 days of accrued vacation to the follow ing calen
                                                              dar year.
        Employees whose empl oyme nt termi nates , will be
                                                             paid for unused vacation time that has
        accrued during the calendar year of the termi natio n.

        Sick Leave
                                               '
        Leave of absence due to sickness will be dedu cted from the vacation days available to the
        employee.

        If the need for sick leave is foreseeable, employees
                                                              are required to give at least 30 days'
       advance notice (e.g., a planned medical treat ment )
                                                              when ever possible. If the need for sick
       leave is not foreseeable, employees are asked to notify
                                                                   their supervisor as soon as is practical.
       If an employee 5 or more consecutive days because
                                                              of illness, Yellowstone Partners may
      requi re the employee to provide a physician's writte
                                                              n permission to return to work.
(     Atten ding work while ill is not permissible, and the
                                                             Human Resources Director has discretion to
      request an employee to leave and use a vacation day
                                                               if the Human Resources Director
      considers the employee's illness makes them unfit
                                                            to work or puts other employees at risk of
      becoming ill.

      Family and Medical Leave
      Yellowstone Partners complies with the federal Fami
                                                          ly and Medical Leave Act (FMLA), which
      requires employers to grant unpaid leaves of absen
                                                        ce to qualified workers for certain medical
      and family-related reasons.

     Please note there are many requirements, qualificati
                                                           ons, and exceptions under these laws, and
     each employee's situation is differ ent. Contact the
                                                          Human Resources Department to discuss
     optio ns for leave.

     Reasons for Taking Leave. Under federal law, unpa
                                                                   id leave may be requested for pregnancy
     and prena tal care; preplacement activities, birth , adop
                                                                        tion, or foster placement of a child; or
     the serious health condition of a child, spouse, paren
                                                                     t, domestic partner, or the employee.
     Milita ry Family Leave Entit leme nts. Unde r federal
                                                                  law, unpaid leave may also be requested by
     eligible employees who have any qualifying exigency
                                                                     arising out of the fact that the spouse or a
    $.C>O, d~1;1gb_t!;!r, pcir~11t, domestic partn er, or next
                                                               of kin of the employee is on covered active
    duty (or has been notifi ed of an impe nding call or orde
                                                                       r to covered active duty) in the armed
    forces and may use their 12-week entitl emen t to addre
                                                                       ss certain qualifying circumstances.


    "The treasure of the vast Yellowstone landscape was not
                                                            created overnight."
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 76 of 103



        Qualifying circumstances may include deploying on short-notice, attendin g certain
                                                                                                military
        events, arranging for alternat ive child care and school activities, addressing certain
                                                                                                financial and
        legal arrangements, attendin g certain counseling sessions, engaging in rest and recuper
                                                                                                     ation,
        and attendin g post deploym ent reintegr ation briefings.

       The federal FMLA also includes a special leave entitlem ent that permits eligible employe
                                                                                                    es to
       take up to 26 weeks of leave to care for a covered service member during a single
                                                                                             12-mon th
       period. This leave applies if the employee is the spouse, son, daughter, parent, domest
                                                                                                  ic
       partner, or next of kin caring for a covered military service membe r or veteran recover
                                                                                                 ing from
       an injury or illness suffered while on active duty in the armed forces or that existed
                                                                                              before the
       besinnin g of the member's active duty and was aggravated by service or that manifes
                                                                                                ted itself
       before or after the membe r became a veteran.

      Leave Designation. If an employee does not expressly request FMLA leave, the compan
                                                                                                 y
      reserves the right to designate a qualifyin g absence as FMLA leave and will give notice
                                                                                                of the
      FMLA designation to the employee. If an absence is a qualifying event under FMLA,
                                                                                             the leave
      will run concurrent with short-te rm disability, long-ter m disability, PTO, workers
                                                                                           '
      compensation, and/or any other leave where permitte d by state and federal law.

      Benefits. Under federal law, employers must continue healthcare benefits during
                                                                                       FMLA leave
      as though the employees were still at work and must pay the employer's·part of
                                                                                     the premium .
      The employee will continue to be responsible for the employee's portion of the
                                                                                     premium as
      well.

(     Interact ion with Accrued Paid Time Off. FMLA leave, and paid vacation or sick time
                                                                                          will run
      concurr ently as provided under company policy except where prohibited by state
                                                                                        law.
     Job Protecti on. An employee's job, or an equivalent job, is protected while the employee
                                                                                               is on
     leave. Both federal and applicable state laws require that employees be returned
                                                                                      to their
     positions or to another job of like pay and status at the end of FMLA leave.

     Note: If an employee is unable to return to work after the expiration of federal or
                                                                                         state FMLA,
     an extension may be granted if the conditio n constitutes a disability under the America
                                                                                              ns with
     Disabilities Act (ADA) or in certain workers ' compensation cases.

     Return- to-Work Policy. When such work is available, the company will attempt to
                                                                                       provide an
     employee with a tempora ry modifie d or light-du ty assignment in accordance with
                                                                                       documented
     medical restrictions.




    "The treasure of the vast Yellowstone landscape was not created overnight."
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 77 of 103



        Military Leave
         Yellowstone Partners supports the military obligations of all employees and grants
                                                                                             leaves for
       . uniform ed service in accordance with applicable federal and state laws. Any employe
                                                                                                 e who
        needs time off for uniform ed service should immedi ately notify th.e Human Resourc
                                                                                              es
        Departm ent and his or her supervisor, who will provide details regarding the leave.
                                                                                              If an
        employee is unable to provide notice before leaving for uniform ed service, a family
                                                                                              membe r
        should notify the supervisor as soon as possible.

       Upon return from military leave, employees will be granted the same seniority, pay,
                                                                                              and
       benefits as if they had worked continuously. Failure to report for wo~k within the
                                                                                           prescribed
       time after completion of military service will be considered a voluntary termina tion.

       All employees who enter military service may accumulate a total absence of 5 years
                                                                                          and still
       retain employm ent rights.

       Bereavement Leave
       Employees with more than 3 months ' service may take up to 3 days of paid bereave
                                                                                                ment leave
       (subject to deduction from their annual vacation days) upon the death of a membe
                                                                                              r of their
       immedia te family. "Immed iate family membe rs" are defined as an employee's spouse,
       domestic partner, parents, stepparents, siblings, children, stepchildren, grandpa
                                                                                           rent, father-in -
      law, mother- in-law, brother- in-law, sister-in-law, son-in-law, daughter-in-law, or
                                                                                            grandchild. All
      regular, full-time employees may take up to one 1 day off with pay (also subject
                                                                                          to deductio n
      from annual vacation days) to attend the funeral of an extended family membe r
                                                                                           (aunts, uncles,
(     and cousins) or a friend.

      The compan y may require verification of the need for the leave. The employee's
                                                                                      supervisor and
      Human Resources will consider this time off on a case-by-case basis.

     Payment for bereavement leave is comput ed at the regular hourly rate to a maximu
                                                                                           m of 8
     hours for 1 day. Time off granted in accordance with this policy shall not be credited
                                                                                            as time
     worked for the purpose of comput ing overtim e.

     If requested, additional unpaid time off may be approved by Yellowstone Partners
                                                                                      '
     Manage ment team. Contact the Human Resources Director concerning your specific
                                                                                        needs.
     Jury Duty/Court Appearance
     The company supports employees in their civic duty to serve on a jury. Employees
                                                                                        must present
     any summons to jury duty to their supervisor as soon as possible after receiving the
                                                                                          notice to
     allow advance planning for an employee's absence.

    Time off from work will be granted as necessary in order to serve on a jury.

    If an employee is released from jury duty after 4 hours or less of service, he or she
                                                                                          must report
    to work for the remainder of that work day.

    Tihte for appearance in court for personal business will be the individual employe
                                                                                        e's
    responsibility. Normally, personal days or vacation days will be used for this purpose
                                                                                           .



    "The treasure of the vast Yellowstone landscape was not created overnight."
                  Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 78 of 103



         Time Off for Voting
         Yellowstone Partners recognizes that votin g is an integ
                                                                    ral part of being in a comm unity . In
         almost all cases, you will have suffic ient time outside
                                                                   work ing hours to vote. If for any reason
         you think this won' t be the case, conta ct your supe
                                                                rvisor to discuss scheduling
         accommodations.

         Personal Leave
        Yellowstone Partners will make every reasonable effor
                                                                 t to consider personal leave of absence.
        Apply for unpaid personal leave of absence autho rizati
                                                                 on from the Human Resources Director.
        Many factors are considered when deter minin g eligib
                                                               ility for personal leave of absence and is
        granted or denied solely at the discretion of Yellowston
                                                                  e Partners. When granted, the
        maxi mum allowable is 30 days per calendar year.




(




    "The treasure of the vast Yellowstone landscape was not create
                                                                  d overnight."
                                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 79 of 103



                       Worker s' Compen sation
           (' ,\       Workers' compensation is a "no-fau lt" system that provides compensation for medical
                       expenses and wage losses to employees who are injured or who become ill because
                                                                                                         of
                       employm ent.

                      Yellowstone Partners pays the entire cost of workers ' compensation insurance.
                                                                                                      The insurance
                      provides coverage for related medical and rehabili tation expenses and a portion
                                                                                                       of lost wages
                      to employees who sustain an injury on the job.

                      The company abides by all applicable state workers ' compensation laws and regulatio
                                                                                                           ns.
                      If an employee sustains a job-rela ted injury or illness, it is importa nt to notify the
                                                                                                               supervis or
                      and Human Resources immedia tely. The supervisor will complete an injury report
                                                                                                               with input
                      from the employee and return the form to the Human Resources Department. Human
                      Resources will file the claim with the insurance company.

                      Workers' compensation benefits (paid or unpaid) will run concurr ently with FMLA
                                                                                                       leave, If
                      applicable, where permitte d by state and federal law.

                     Flexible Spending Accounts
                                                                                                       ,
                     Yellowstone Partners offers Flexible Spending Accounts (FSA) including both Depend
                                                                                                         ent Care
                     Spending Account (DCSA) and Health Care Spending Accoun t (HCSA) benefits to
                                                                                                   full-time
                     employees working a minimu m of 30 hours per week. FSA provide a tax free-free
                     reimbur sement to employees for health care and ~ependent care expenses not
                                                                                                   reimbur sed by
    (                any other insurance or reimbur sement program .

                    Employee Assistance Program
                    The Employee Assistance Program (EAP) is a resource designed to provide highly
                                                                                                       confiden tial
                    and experienced help for employees in dealing with issues that affect their lives
                                                                                                      and the quality
                    of their job performance. Yellowstone Partners wants employees to be able to maintain
                                                                                                                a
                    healthy balance of work and family that allows them to enjoy life. The EAP is a confiden
                                                                                                              tial
                    counseling and referral service that can help employees successfully deal with life's
                                                                                                          challenges.
                    This free, comprehensive counseling service offers employees three visits per issue
                                                                                                         each year,
                    and a 24-hour hotline answered by professional, degreed counselors. For legal or
                                                                                                      financial
                    issues, employees receive a 25 percent discoun t on any services that might be needed.

                    The compan y encourages employees to use this valuable service whenev er they
                                                                                                        have such a
                    need. Employees who choose to use these counseling services are assured the informa
                                                                                                              tion
                   disclosed in their sessions is confiden tial and not available to the company, nor
                                                                                                      is the company
                   given any informa tion on who chooses to use the services. For questions or addition
                                                                                                           al
                   informa tion about this program, employees may contact the Human Resources
                                                                                                      Department.
                   Education - Tuition Reimbu rsemen t

                   Yellowstone Partners offers Education -tuition reimbur sement benefits to full-time
                                                                                                       employees
           )       working a minimu m of 30 hours per week. Qualifying employees wishing to further
...,..,_.fJ!,                                                                                         their formal


                   "The treasure of the vast Yellowstone landscape was not created overnight."
                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 80 of 103



        education or participate in trade-specific training may qualify for reimbursement of all or part
        of the cost of tuition and books for classes. Authoriza tion from the Yellowstone Partners
        managem ent team must be granted prior to enrolling in classes.

       Not all education programs qualify and tuition reimburs ement may vary depending on th·e
       chosen courses. Agreements for continued employm ent may be required in some cases. See
       your immedia te supervisor for details. Yellowstone Partners reserves the right to modify or
       eliminate this program without notice.

       Relocatio n Expense
       Yellowstone Partners does pay some relocation expenses for new hires or employees offered
       full time positions requiring relocation if the distance of the move is 200 miles or greater. The
       amount of expense refunded may vary based on the employm ent position in question, the
       distance of the move and other factors to be determin ed by Yellowstone Partners'
       managem ent team.




(




    Disclaimer
    Benefits to employees are provided at the will of Yellowstone Partners and Yellowstone Partners
    reserves the right to modify or eliminate benefits without notice under conditions of law.



    "The treasure of the vast Yellowstone landscape was not created overnight."
    Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 81 of 103




            Yellowston e Partners, LLC
    Accounting Policies and Procedures Manual




(
                       Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 82 of 103




                                Yellowstone Partners, LLC
                             Accounting Policies and Procedures Manual




                                        Table of Contents


              Introduction                                                        I
              Division of Duties                                                  2
             Cash Receipts Procedures                                          4
             Cash Disbursements Procedures                                     6
             Reconciliations                                                   8
             Petty Cash Fund                                                  11
             Purchases                                                        12
    .,
             Fixed Asset Management                                           15
(        I
             Payroll                                                          16
             Financial Reporting                                              18
             Grant Compliance                                                19
             Fiscal Policy Statem~nts                                        21
             Annual Meeting Checklist                                        23
             Computer System Backup Procedures                               24
           Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 83 of 103




                                         Introduction

       This manual has been prepared to document the internal accounting
    procedures for Yellowstone Partners. Its purpose is to ensure that assets are
    safeguarded, that financial statements are in conformity with generally accepted
    accounting principles, and that finances are managed with responsible
    stewardship.
       All personnel with a role in the managem ent of Yellowstone Partners' fiscal
    operations are expected to uphold the policies in this manual. It is the intention of
    Yellowstone Partners that this accounting manual serve as our commitment to
    proper, accurate financial management and reporting.




(                                                                             Revised: 09116




                                          -1-
                        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 84 of 103




    . •'''"\
                                                  Division of Duties
(         '
                 The following is a list of personnel who have responsibilities within the
                 accounting department:
                 President:
                 1. Reviews and approves all financial reports.
                 2. Reviews and approves annual budget.
                 3. Reviews the payroll summary for the correct payee, hours worked and check
                     amount.
                 4. Reviews all vouchers and invoices for those checks which require his or her
                    signature.
                 5. Reviews and approves all contracts for goods and services that will exceed
                    $10,000 over the year.

                 Vice President:
                 1. Approves all vouchers, invoices and checks.
                 2. Receives unopened bank statements.
                 3. With the Fiscal Manager, and input from the President and Program
                     Directors, develops the annual budget.                          ·
                4. Reviews and approves all financial reports.
                5. Reviews and approves list of pending check disbursements.
                6. Reviews all vouchers and invoices for those checks which require his or her
(                    signature.
                7. Authorizes all interfund transfers.
                8. Reviews all bank reconciliations.
                9. Reviews the payroll summary for the correct payee, hours worked and check
                    amount.
                10. Approves all reimbursements.
                11. Manages the assets accounts.

                Fiscal Manager.
                1. Processes all receipts and disbursements.
               2. Processes the payroll, including payroll tax returns.
               3. Submits requests for interfund transfers.
               4. Maintains and reconciles the general ledger monthly.
               5. With the Vice President, and with input from the President and Department
                    Directors, develops the annual budget.
               6. Prepares all financial reports, including requests for reimbursements.
               7. Manages the petty cash fund.
               8. Reconciles the bank accounts.
               9. Reconciles the statement of credit card deposits and service charges.
               10. Double-checks all reimbursement requests against receipts provided.
                                                                        I




               Office Assistant/Receptionist:
               1. Receives and opens all incoming mail, except the bank statements.
               2. Prepares cash receipts log and invoice log.
               3. Mails all checks for payments.
                                                    -2-
            Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 85 of 103



     4.   Processes credit card payments for publications.

     Director with Most Senioritv: (currently the Director of Programs)
     1. Acts as s.econd signatory on checks.
     2. Reviews all vouchers and invoices for those checks which require his or her
         signature.

     All Deparlment Directors:
     1. Develops first draft of department budgets and works with the Vice
         President and President to finalize.
     2. Accountability to approved departmental budgets in purchasing
         decisions and in preparing check request vouchers with the proper
         account code.

     Designated Board Members (Currently the Chair, Vice Chair, and Treasurer)
     1. Check signing authority on all Yellowstone Partners accounts.
     2. Authorizes expenditures in excess of $10,000, except preapproved capital
        expenditures (such as rent) which might exceed $10,000.




c




~)


                                          -3-
                 Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 86 of 103



                                      Cash Receipts Procedures

           The Office Assistant receives all incoming mail. All checks received by the Office
           Assistant should be recorded on a cash receipts log which states the department
           to which the income is attributed, and stamped For Deposit Only. The Office
          Assistant then makes two copies of the check with one copy forwarded to the
          Fiscal Manager and the other copy to the responsible department. A copy of the
          cash receipts log will be given to the Vice President on a daily basis.
          Next, the Fiscal Manager prepares a deposit slip and deposits the funds into
          the checking account. The validated deposit slip should be attached to the
          Fiscal Managers cash receipts log and filed. All check copies should be filed
          according to month received.
         A deposit not forwarded or mailed to the bank should be locked in the accounting
         departments lock box. No deposit should be locked in the file cabinet for more
         than 24 hours. If the funds are mailed to the bank, the Fiscal Manager should
         indicate the date mailed and received on the cash receipts log. The Fiscal
         Manager should make a copy of each check mailed and file them in a separate
         file folder.
         No single account should contain more than $100,000 - or the amount over which
         the FDIC will not insure.


         Funds Received bv Wire Transfer.
        The Vice President will request a wire transfer of funds. This request will be
        prepared by the Fiscal Manager and should be signed by the Vice President.
        Where appropriate - as in reimbursement of federal funds - the Fiscal Manager
        should forward a project financial statement to the Vice President who
        prepares a request for reimbursement or advance and files or mails the
        necessary documents, providing a copy to the Fiscal Manager.
        Next, the Fiscal Manager will monitor the transfer of funds and maintain the
        appropriate records of this transaction.
        As soon as the funds are credited to the Yellowstone Partners checking
        account, the bank should send a credit memo to the Fiscal Manager. The
        Fiscal Manager should reconcile these credit memos to the total cash
        received at the end of the month.
        In the absence of the Vice President, the President or, in dire emergencies, the
        Treasurer of the Board of Directors, should authorize wire transfers.


        Inter-Fund Transfers:
... )   The Yellowstone Partners operating checking account should not exceed
        $100,000 at any time. All funds received should be deposited into the checking
                                                -5-
         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 87 of 103



    account. It will be necessary to transfer funds funds from the savings account into
    the checking account. In order to transfer funds from the savings into the checking
    account, the following procedures should be followed:
    The Fiscal Manager should monitor the balance in the checking account, and
    determine if there are adequate funds to pay the daily expenses. The Fiscal
    Manager should prepare a transfer memo for signature by the Vice President to
    transfer the necessary amounts from the savings account to the checking account,
    as long as the remaining balance does not exceed $100,000. These transfers will
    occur concurrently with the associated disbursements.




(




                                        -6-
             Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 88 of 103



                               Cash Disbursements Procedures

     1.     Incoming invoices will be logged in by the Office Assistant (naming the staff
            person responsible for ordering the product or service) and delivered to the
            responsible staff person for his/her approval and to prepare a check
            request voucher prior to disbursement dates.
     2.    The staff person responsible for ordering the product or service will check
           the validity of the invoice against proposals/bids, etc. and work accomplished
           and/or delivered and prepare a check request voucher prior to disbursement
           dates.
 3.        Twice monthly on the 1st and 16th days (or the next business day if the date
           falls on a weekend or holiday), cash disbursements should be prepared by
           the Fiscal Manager for signature by authorized Yellowstone Partners
           officials for expenses, debts and liabilities of Yellowstone Partners.
 4.        The Fiscal Manager is responsible for the preparation of disbursements.
           All disbursements are to be made by check unless the item is
           considered a petty cash item.
 5.        A check request voucher should then be completed by the purchasing staff
           person and attached to the original vendor invoice, and/or any other
           supporting documentation. The voucher should include the account codes
           to which the expense will be applied. Approval for an expense by the Vice
           President must be indicated on the check request voucher.
6.        After inputting all the check requests, the Fiscal Manager will prepare a
          master list of all checks to be paid for approval by the President or Vice
          President. If there are any questions or concerns about the amounts, the
          Fiscal Manager should provide necessary information prior to running any
          disbursements. If there are any items removed from the batch, the totals
          on the payment summary form should be corrected, initialed and dated by
          the President or Vice President.
7.        The Fiscal Manager should then run an aging accounts payable, which is
          generated by the accounting software. A total of the disbursements to be paid
          will be recorded on the form and sent to the Vice President for approval,
          along with the current balance in any and all cash accounts.
8.        Once the amount to be disbursed has been received, the Fiscal Manager
          should print the checks from the computer system. The checks should be
          attached to the invoice, and other supporting documentation, being paid
          and submitted for signatures. A check register should be run and filed
          together with the disbursement transmittal form.
9.        While the President, Vice President, and/or Director signs each check, he/she
          should double check the check request voucher. This approval is to ensure
          the account and grant/project is charged to the correct expense and line item.
          Any checks made to pay invoices in excess of $10,000 must be signed by
          the President and authorized for payment in writing by one of the Board of
                                             -7-
              Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 89 of 103



             Directors authorized for signature.
        10. After the checks have been signed, the second signatory will double-check
            the work, cancel the invoice by stamping "PAID" on it in red ink, and pass
            the checks on to the Office Assistant for mailing. In the event that the Office
            Assistant is out, the administrative assistant will assume these duties.
        11. All checks will be mailed as soon as this process is completed.
        12. Supporting documentation should be filed by the Fiscal Manager in
            appropriate vendor files:
        13. The Fiscal Manager will utilize the paid invoice files to respond to any
            discrepancies which arise with vendors or other payees.
        14. Once monthly, the fiscal manager will check the invoice log to determine if
            there are any outstanding. invoices which have not yet been paid. If so, the
            fiscal manager will investigate the nonpayment of these invoices with the
            responsible staff member.




(.' l




                                             -8-
                      Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 90 of 103



                                                 Reconciliations

               Cash Flow:
           Yellowstone Partners is to maintain a minimum of ten percent (10%) of the
           operating budget between its operating and savings bank accounts at all times. In
           the event that balances fall below that amount the President and Treasurer
           should be notified immediately.

           Bank Reconciliations:
           1.      Bank statements are to be received unopened by the Vice President. The
                   receiving party should review the contents for inconsistent check numbers,
                   signatures, cash balances and payees and endorsements at a minimum.
                   After this cursory review is conducted, the official should initial and date the
                   bottom, right hand corner of the first page of each bank statement reviewed.
                   The reviewed bank statement should then be forwarded to the Fiscal
                   Manager (an i'ndividual without check signing rights) to reconcile the bank
                   accounts using the approved reconciliation form.
          2.      The person charged with this responsibility should reconcile each account
                  promptly upon receipt of the bank statements. All accounts will be
                  reconciled no later than 7 days after receipt of the monthly bank
.     \
                  statements. In the event it is not possible to reconcile the bank statements
(                 in this period of time, the President or Vice President should be notified by
                  a written memo from the Fiscal Manager.
          3.     When reconcil ing the bank account s, the following items
                 sh o u Id be included in the procedures:
                 a. A comparison of dates and amounts of daily deposits as shown on
                        the bank statements with the cash receipts journal.
                 b. A comparison of inter-organization bank transfers to be certain that both
                       sides of the transactions have been recorded on the books.
                 c. An investigation of items rejected by the bank, i.e., returned checks or
                       deposits.
                 d.    A comparison of wire transfers dates received with dates sent.
                 e.   A comparison of canceled checks with the disbursement journal as
                       to check number, payee and amount.
                f.    An accounting for the sequence of checks both from month to month
                      and within a month.
                g.    An examination of canceled checks for authorized signatures,
                      irregular endorsements, and alterations.
                h.    A review and proper mutilation of void check.
.,)             i.    Investigate and write off checks which have been outstanding for more
                      than six months.
                                                   _9_:_
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 91 of 103



          4.   Completed bank recon ciliatio ns should be review ed by the Vice
               President and initialed and dated by the reviewer.
          5.   The Fiscal Manager upon receipt of the completed bank reconciliations,
               prepares any general ledger adjustments.
          6.   Copies of the completed bank reconciliations will be forwarded to the
               Treasurer for his/her review.

         Reconciliations of Other Genera l Ledger Accounts:
          1.    Each month the Fiscal Manager and Vice President should review the ending
                balance shown on balance sheet accounts such as the cash accounts,
                accounts receivable, accounts payable and deferred revenue. The Fiscal
               Manager and Vice President should review the bank reconciliations,
               schedules of accounts receivable and deferred revenue and the aging of
               accounts payable to support the balances shown on the balance sheet.
         2. Assets - These accounts will include cash, petty cash, prepaids, property,
               equipment and fixtures, security deposits, and intangible assets.
               a. Cash - The balances in cash accounts should agree with the balances
                     shown on the bank reconciliations for each month.
              b. Petty Cash - The balance in this account should always equal the
                     maximum amount of all petty cash funds. The current amount
                     equals $100.00.
              c. Prepaids - The amounts in these accounts should equal advance
                     payments paid to vendors at the end of the accounting period.
             d. Property, Equipment & Fixtures - The amounts in this account should
                    equal the totals generated from the audited depreciation schedules.
                    When additional purchases are made during the year, the balances in
                    the accounts may be updated accordingly.
        3. Liabilities - These accounts are described as accounts payable, payroll tax
            liabilities, loans and mortgages payable, and amounts due to others.
            a. Accounts Payable - The balance in this account should equal amounts
                   owed to vendors at the end of the accounting period and the aging
                   report.
           b. Payroll Tax Liabilities - The amounts in these accounts should equal
                   amounts withheld from employee paychecks as well as the employers
                   portion of the expense for the period, that has not been remitted to the
                   government authorities.
           c. Due to Others - If there are any amounts owed to others at the end of
                  the period they should be recorded and the correct balance maintained
                  in the general ledger accounts.

....)                                        -9-




                                                                                              '
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 92 of 103




f.;.''1   4.     Income/Expenses - These accounts are described as income from
                 membership, contributions, publications, and other expense line items such
               · as salaries, consulting fees, etc.
                 a. Income - The amounts charged to the various cash accounts should
                      be reconciled with funding requests, funders reports, draw down
                      schedules, etc.
                b. Gross Salary Accounts - The balances in the gross salary accounts
                     should be added together and reconciled with the amounts reported
                     on quarterly payroll returns.
                c.   Consulting - The amounts charged should be reconciled to the contracts.




(   ..




                                              - 10-
                        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 93 of 103




    (~'~                                           Petty Cash Fund


                1.     The petty cash fund should never exceed $100.00.
                2.     The Fiscal Manager is the custodian of the petty cash fund.
                3.    A single disbursement from petty cash shall never exceed $25.00.
                4. The petty cash fund shall be operated on an impress basis. This means that
                   when it is time to replenish the petty cash fund, the Fiscal Manager shall total
                   out the expenses made and identify those expenses by general ledger
                   account number. When the check request is submitted for payment it should
                   indicate the total amount needed to bring the fund back up to $100.00. Also,
                  the check request should breakdown the various expense accounts being
                  charged and the amount charged to each.
            5. When a request for petty cash reimbursement is made to the Fiscal Manager,
                  the item will be listed on the Petty Cash Fund Reconciliation Sheet. A
                  description of the item charged should be recorded together with the amount.
                 A vendor receipt must be received by the Fiscal Manager for the amount of
                 the request in order for the request to be approved.
            6. The recipient of the petty cash funds must sign the sheet to indicate receipt of
(                the funds. The paid receipt should be attached to the sheet. All paid
                 information should remain in the locked petty cash box until it is time to
                 replenish the fund. At that time, the Petty Cash Fund Reconciliation Sheet
                and associated receipts are attached to the check request voucher.
           7. The petty cash box is to be locked at all times when the Fiscal Manager is
                not disbursing or replenishing the fund. The locked petty cash box is to be
                kept in the locked file cabinets within the finance office.
           8. At least once annually, the President or Vice President should conduct a
                "surprise review" of the fund. When this is done, he/she should count, while
               the Fiscal Manager is in attendance, the total monies on hand and the total
               amount of receipts in the petty cash box. The two amounts should equal
               exactly $100.00. Any discrepancies should be discussed and resolved
               immediately.
           9.        It is a policy of Yellowstone Partners not to cash checks of any kind
                     through the petty cash fund.
           10. The Yellowstone Partners postage meter is not to be used for personal
               mailings under any circumstances. Staff may use the UPS service provided
               they indicate that the mailing is personal and reimburse Yellowstone
               Partners at the time the appropriate invoice is paid.




                                                      - 11 -
                             Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 94 of 103



                                                           Purchases
. (···. l          To Prompt a Purchase:
                   1.       When the normal cash disbursement procedure of invoice, etc., is not
                             appropriate, (i.e., postage, petty cash, etc.) a check request should be
                            completed and forwarded with any order form or other documentation to
                            the President or Vice President for approval. If the check is made out to
                            either the Vice President or President, that individual cannot approve the
                            check request voucher.
                  2.        Approved check requests should be sent to the Fiscal Manager for payment.
                  3. In the absence of backup materials, receipts for the purchase must be
                      provided to the Fiscal Manag er for attachment to the check request within
                     two weeks from the check date.
                 Credit Card Purchases:
                  1. Only the President and Vice President carry corporate credit cards in his or her
                         name. The purchase of airline tickets and other authorized business
                         expenditures may be made by other employees or board members using the
                        corporate credit card. In every case of credit card usage, the individual
                        charging a Yellowstone Partners account will be held personally responsible
                        in the event that the charge is deemed personal or unauthorized.
                 2. Authorized uses of the credit card include:
(    \                 a. Airline or rail tickets (at coach class or lower rates) for properly
                              authorized business trips. Yellowstone Partners designated travel
                              agency will require that employees supply the travel agency with an
                              account code in order to charge to the Yellowstone Partners American
                              Express. The account code will help reconcile the costs of travel with the
                              proper Yellowstone Partners program to be charged. The travel agency
                             will provide Yellowstone Partners a monthly report of all travel charged
                             to the American Express.
                      b. Lodging and meal charges that do not exceed the authorized
                             reimbursement rate for persons traveling on official Yellowstone Partners
                             business
                      c.     Car rental charges (for mid-size or smaller vehicles) for properly
                             authorized business trips
                     d. Properly authorized expenditures for which a credit card is the only
                            allowed method of payment (such as monthly internet access)
                     e. Business telephone calls
                       f.   Properly authorized entertainment at a rate which is consistent with the
                            employee=s level of responsibility within, or on behalf of, Yellowstone
                           Partners and within the limits of the approved budget.
            3.         Receipts should be compiled and submitted with an expense report on a
                       weekly basis.


                                                            -12-
               Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 95 of 103



          4.   Unauthorized use of the credit card includes:
               a. Personal o·r non-business expenditures of any kind.
               b.   Expenditures which have not been properly authorized.
               c.   Meals, entertainment, gifts or other expenditures which are prohib
                                                                                       ited by:
                    1. Yellowstone Partners budget and/or policies
                    2.   Federal, state, or local laws or regulations
                    3.   Grant c o n d i t i o n s or policies of the entities from which
                         Yellowstone Partners receives funds.

      Proper Documentation for all Purchases, including Company Credi
                                                                     t Card
      Purchases:
      Every instance of credit card or other purchase use must be docum
                                                                               ented with
      travel authorizations, receipts, individuals paid for, nature of busine
                                                                              ss, etc. before
      the expense will be considered authorized and will be approved
                                                                           for reimbursement.
      See details below.
      A. Lodging - Provide an itemized receipt from the hotel detaili
                                                                          ng every charge
           and the name of the person(s) for whom lodging was provided.
      8. Meals/Entertainment - Provide a receipt showing separately
                                                                            the cost for
           food/beverage and gratuities, and including the names of every
                                                                                person for
(          whom food or beverage was provided and the specific business
                                                                                purpose
          which was furthered by the expenditure.

     C.    Other Expenditures -A receipt from the vendor detailing every
                                                                           individual
           good or service purchased (including class of service for comm
                                                                            ercial
          transportation) accompanied by an explanation of the specific busine
                                                                                   ss
          purpose which was furthered by each expenditure. For example,
                                                                              A Round
          trip coach flight from Washington to New York for Conference Direct
                                                                                 or John
          Doe to review hotel proposals and facilities for the 2012 Yellow
                                                                           stone
          Partners annual conference.
    The Fiscal Manager will double-check all reimbursement reque
                                                                     sts against receipts
    provided and run a calculator tape which will be attached to the
                                                                      reimbursement
    form.

    Capital Expenditures:
    For all major expenditures such as computers, furniture, audit servic
                                                                         es, printing
    services, etc., three bids must be obtained before a purchasing
                                                                    decision is
    made. If the annual amount will exceed $2,000, a bidding proce
                                                                    ss and review
    will be conducted. All bids, including phone quotes, must be record
                                                                        ed and kept
    on file.


                                            - 13 -
                Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 96 of 103




'( ·1    Consultants:
          Contracts with consultants will include rate and schedule of pay, deliverables, time
        . frame, and other information such as work plan, etc. Justification for payment
          should be submitted to file. For example, if Yellowstone Partners hired a writer to
          create a publication, a copy of the final version should be included in the file.


         Contracts:
        Contracts for purchasing products or services, similar to a purchase order, should
        be created and maintained for the file whenever appropriate. All contracts to
        exceed $10 ,000 over the course of the year should be approved by the President.




(




                                             -14-
                                        Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 97 of 103



    .,,r··.._.,.
    '              \
                                                                 Fixed Asset Management

                            1.         A permane nt property log or databas.e is to be maintained by the Fiscal
                                       Manage r for all fixed assets purchased by Yellowstone Partners.
                            2.         The log should contain the following informat ion:
                                       a.    Date of purchas e
                                       b.    Descript ion of item purchased
                                   c.        Received by donation or purchase d
                                   d.       Cost or fair market value on the date receipt
                                   e.       Donor or funding source, if applicable
                                   f.       Funding source restrictions on use or disposition
                                  g.        ldentification/$erial number (if appropri ate)
                                  h.        Deprecia tion period
                                  i.        Vendor name and address
                                  j.        Warrant y period
                                  k.        Inventor y tag number (all fixed assets should be tagged with a
(                                           unique identifying number)
                                  I.  Number of the Yellowst one Partners check used to pay for the
                                  equipme nt
                       3.        At least annually, a physical inspection and inventory should be taken of
                                 all Yellowst one Partners fixed assets and reconciled to the general
                                 ledger balances. Adjustm ents for dispositi ons should be made.
                       4.        The Fiscal Manage r should be informed, in writing, via an interoffice
                                 memora ndum of any material changes in the status of property and
                                 equipment. This should include changes in location, sale of, scrapping of
                                 and/or obsolesc ence of items and any purchas e or sale of real estate.
                       5.        All capital items which have a cost greater than $250.00 will be
                                 capitalized and depreciated.




                                                                       - 15 -
                          Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 98 of 103



                                                          Payroll


         Personnel:
          1.         The F i s ca I M a n a g e r i s ch a r g e d with th e re s p o n s i bi Ii t y of
                     ma int a in in g personnel files on staff persons.
         2.          Each personnel file should contain the following information, at a minimum.
                     a.     Employment application or resume
                     b.     A record of background investigation
                     c.     Date of employment
                     d.     Position, pay rates and changes therein
                    e.      Authorization of payroll deductions
                    f.      Earnings records for non-active employees
                    g.      W-4 Form, withholding authorization
                    h.      1-9 Immigration Form
                    I.      Termination data, when applicable
     3.         All personnel records are to be kept locked in a locking file cabinet in the
                Fiscal Manager's office. Access to these files other than by the Fiscal
(               Manager, President, Vice President or the auditor should be requested in
                writing to the President.


    Pavroll Preparation and Timekeeping:
     1.        Timesheets are to be prepared by all staff persons and submitted semi-
               monthly on the 15th and last day of each month. Time should be input on a
               daily basis and, if in writing, completed in ink. Correction fluid should never
               be used in preparing timesheets. If an error needs to be corrected, a line
               should be drawn through the item and the corrected information recorded,
               and initialed by the person who made the correction.
    2.         Timesheets are to include specific time spent on each grant/project.
    3.         Timesheets are to be signed by the staff person and his/her supervisor.
    4.         All approved timesheets should be submitted to the Fiscal Manager, who
               will verify the hours worked against his/her record.
    5.         The Fiscal Manager should then process the time and report the
               information to the payroll service bureau. The information reported should
               include:
               a. Hours worked, by cost center
               b.         Changes in pay rates or employment status

                                                       -16-
           Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 99 of 103




          c.   Vacation, sick or personal hours used and earned
    6.   The President or Vice President should review the payroll summary
         page of the payroll seNice report for inappropriate payees or unusual
         hours.
    7.    Paychecks should be distributed by the Fiscal Manager on the designated
           day and hour, one week after the end of the pay period according to a
          prearranged schedule distributed by the Fiscal Manager. In the event that a
          paycheck is picked up by a designated person other than the staff person, a
          memo should be received in writing from the staff person and proper
          identification should be requested from the party picking up the pay check.
    8.   As an employee benefit, Yellowstone Partners offers direct deposit through
         the employee's own financial institution and also offers cost-fre.e checking
         through [Bank Name]. Through direct deposit, payroll is deposited as cash
         into the employee's account on payday.




(




                                       - 17-
       ..   ''
                         Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 100 of 103



                                                  Financial Reporting



                  Monthlv Reports:
                  The Fiscal Manager should prepare a set of monthly financial reports for
                  distribution to the President, and the Budget and Finance Committee. The reports
                  should include: a balance sheet and a statement of income and expenses for each
                  department (operating, project); a consolidated balance sheet and consolidated
                  income and expense report which show all departments combined; a budget-to-
                  actual report for all accounts included in the annual operating budget; a list of
                  deferred and receivable funds, and a cash flow projection. In addition, the monthly
                  reports for the quarterly periods (December, March, June, and September) will be
                  submitted to the full board for their review and acceptance at the following board
                  meeting.
                 The monthly statements should be reviewed by the President or Vice President
                 prior to distribution to the Treasurer for initial comments. After the Treasurer's
                 approval, the statements will be mailed to the Budget and Finance Committee
                 every month and to the full board as stated above. The monthly statements will be
                 finalized by the conclusion of the month following the statement period.


(_ 1             Year-End Report/Audit:
                 At fiscal year-end, and in time for the winter retreat of the Board of Directors, a
                 year-end Audit report should be prepared summarizing the total income and
                 expense activity for the year. A balance sheet should be prepared as of December
                 31 and should be attached to the income and expense report. This report will be
                 initially reviewed by the President and Vice President, and then by the Treasurer,
                 prior to distribution at the annual meeting.
                 Bids for an independent auditor to conduct this review will be accepted between
                 November 15 and December 31. In accordance with Yellowstone Partners policy,
                 at least three proposals will be considered. The auditing process will begin on or
                 about February 1.




.J
Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 101 of 103




                    Exhibit D
      Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 102 of 103



 Blake S. Atkin (Idaho 6903)
 ATKIN LAW OFFICES, PC
 7579 N Westside Highway
 Clifton, ID 83228
 Office801) 533-0300
 blake@atkinlawoffices.net

 Brennan H. Moss (Utah 10267) (Pro Hac Vice pending)
 Pia Anderson Moss Hoyt, LLC
 136 E. South Temple, Suite 1900
 Salt Lake City, Utah 84111
 Office: (801) 350-9000
 Facsimile: (801) 350-9010
 Email: bmoss@pamhlaw.com
 Attorneys for Defendant KayLynn Dalebout
                         UNITED STATES DISTRICT COURT
                                    DISTRICT OF IDAHO
                                      Eastern Division

Yellowstone Partners, LLC,                                DECLARATION OF
                                                         KAYLYNN DALEBOUT
                   Plaintiff,
v.                                                            Case No.

KayLynn Dalebout,

                 Defendant.


      I, KayLynn Dalebout, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

do hereby submit this Declaration in Support of Notice of Removal, and declare the

following to be true and correct:

      1.     I am a resident of the State of Wyoming, am over the age of twenty-one, am

competent in every respect to make this declaration, and make it based upon my personal

knowledge.
      Case 4:19-cv-00231-DCN Document 1 Filed 06/20/19 Page 103 of 103




      2.     I am not a resident of the State of Idaho and I was not a resident of the State

of Idaho at the time of the filing of the Verified Complaint by Yellowstone Partners LLC.

      3.     I was served with the summons and Verified Complaint at my residence in

the State of Wyoming.

      I declare under criminal penalty of perjury that the foregoing is true and correct

to the best of my knowledge.



             DATED this 21st day of June 2019.

                                                /s/ KayLynn Dalebout




                                            2
